Exhibit 10.87


LEASE


BY AND BETWEEN


ARE-MARYLAND NO. 23, LLC


AND


GENE LOGIC INC.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.   Lease of Premises.   1     2.  Basic Lease Provisions.  2     3.  Term.  3
    4.  Possession and Commencement Date.  3     5.  Rent.  4     6.  Rent
Adjustments.  5     7.  Operating Expenses.  5     8.  Intentionally omitted.  9
    9.  Security Deposit.  9     10.  Use.  9     11.  Brokers.  11     12. 
Holding Over.  12     13.  Taxes on Tenant’s Property.  12     14.  Condition of
Demised Premises.  13     15.  Common Areas and Parking Facilities.  13     16. 
Utilities and Services.  14     17.  Alterations.  17     18.  Repairs and
Maintenance.  19     19.  Liens.  20     20.  Indemnification and Exculpation. 
21     21.  Insurance - Waiver of Subrogation.  22     22.  Damage or
Destruction.  23     23.  Eminent Domain.  25     24.  Tenant’s Default and
Landlord’s Remedies.  25  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

25   Assignment or Subletting.   28     26.  Intentionally omitted.  32     27. 
Bankruptcy.  32     28.  Definition of Landlord.  33     29.  Estoppel
Certificate.  33     30.  Intentionally omitted.  33     31.  Limitation of
Landlord’s Liability.  33     32.  Project Control by Landlord.  34     33. 
Quiet Enjoyment.  35     34.  Intentionally Omitted.  35     35.  Subordination
and Attornment.  35     36.  Surrender.  36     37.  Waiver and Modification. 
36     38.  Intentionally omitted.  36     39.  Tenant Improvements.  37    
40.  Hazardous Materials.  37     41.  Intentionally Omitted.  40     42. 
Options to Extend Term.  40     43.  Miscellaneous.  40  

EXHIBITS

A   Legal Description and Site Plan   B  Rules and Regulations  C  Estoppel
Certificate  D  Form of Acknowledgment  E  Form of Non-Disturbance Agreement 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LEASE

        THIS LEASE is made as of October 5, 2004, by and between ARE-MARYLAND
NO. 23, LLC, a Delaware limited liability company (hereinafter called
“Landlord”) and GENE LOGIC INC., a Delaware corporation (hereinafter called
“Tenant”).

        1.         Lease of Premises.

                    1.1         Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, a portion of that certain building located at the
address set forth below (hereinafter called the “Demised Premises”). The Demised
Premises are part of the building located at and commonly known as 9 West
Watkins Mill Road, Gaithersburg, Maryland (the “Building”). The real property
upon which the Building is located, and all landscaping, parking facilities, and
other improvements and appurtenances related thereto, are hereinafter
collectively referred to as the “Project”, the site plan and legal description
for which are attached hereto as Exhibit “A.”All portions of the Project which
are for the non-exclusive use of tenants of the Building, including, without
limitation, driveways, sidewalks, parking areas, landscaped areas, service
corridors, stairways, elevators, public restrooms (if any) and Building lobbies,
are hereinafter referred to as “Common Area”. During the period between the Term
Commencement Date and the Rent Commencement Date, as defined below, Tenant may
cause, at Tenant’s cost, a licensed architect (the “Tenant’s Architect”) to
measure the rentable square footage of the Demised Premises, such measurement to
be certified to Landlord and Tenant in accordance with the Building Owners and
Managers Association method of measurement (ANSI 265.1 1996). In the event that
the measurement by the Tenant’s Architect discloses that the rentable square
footage of the Demised Premises is more than two percent (2%) larger or smaller
than 16,406, appropriate adjustments shall be made by way of an amendment to
this Lease. Tenant shall furnish to Landlord a complete copy of the Tenant’s
Architect’s measurement report. In the event that any of the other floors of the
Building are multi-tenanted (or partitioned to be multi-tenanted), then Tenant
shall have the non-exclusive right to use the Common Area of such floors, in
common with other tenants of the Building. Tenant shall also be given reasonable
access to any mechanical, electrical, telephone and other similar rooms and/or
closets (collectively, “Mechanical Systems”) on floors other than on which the
Demised Premises are located to the extent necessary to accommodate Tenant’s use
of systems passing through or distributed from such rooms and/or closets
(provided Tenant shall not have the unilateral right to enter the premises of
any other tenant of the Building, and shall only enter the premises of any other
tenant accompanied by Landlord). Tenant shall not be required to relocate any
existing panels, nor to install any new panels, so as to confine the placement
thereof to the Demised Premises. If any of the Mechanical Systems is
inaccessible from the Common Area, Landlord shall arrange for Tenant to have
reasonable access to such Mechanical Systems as reasonably necessary, and
Landlord shall be responsible for coordinating access to such Mechanical Systems
with any other tenant whose premises may be affected by Tenant’s access to such
Mechanical Systems. The Demised Premises (and the stairs leading thereto from
the first floor) shall be for Tenant’s exclusive use and shall be secured by
Tenant from entry by persons not authorized by Tenant, at Tenant’s sole cost,
except for Landlord’s obligations specifically provided in Section 14.2(c) with
respect to the elevator servicing the Demised Premises.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        2.        Basic Lease Provisions.

                   2.1         For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

              2.1.1   Address of the Building:
9 West Watkins Mill Road
Gaithersburg, MD 20878     2.1.2   Designation of Tenant’s Demised Premises:
A portion of the cellar level of the Building including the break room and
vending area next to the mechanical area of the Building, the Chemical Waste
Storage Room on the first floor of the Building, and a portion of the Stockroom
on the first floor of the Building, all as shown more particularly on Exhibit
“A” attached hereto.     2.1.3   (a)   Rentable Area of Demised Premises:
16,406 sq. ft.         (b)   Rentable Area of Building/Project:
92,449 sq. ft.     2.1.4   Initial Basic Annual Rent: $28.00 per rentable sq.
ft.     2.1.5   Initial Monthly Rental Installments of Basic Annual Rent:
$38,280.67.     2.1.6   Tenant’s Pro Rata Share: 17.75% of the Building    
2.1.7   (a)   Term Commencement Date:
Date of Delivery of the Demised Premises.         (b)   Term Expiration Date:
60 months from the first day of the month following the month in which the Rent
Commencement Date occurs.     2.1.8   Security Deposit:
None (See Section 9 hereof).     2.1.9   Permitted Use: General office use,
bio-medical/bio-chemical laboratory use, storage and other incidental uses
consistent with the foregoing named uses, or as otherwise agreed to between
Landlord and Tenant in a side letter agreement concerning the use of the Demised
Premises.

-2-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              2.1.10   Address for Rent Payment:

Alexandria Real Estate Equities, Inc.
135 N. Los Robles Avenue, Suite 250
Pasadena, CA 91101
Attention: Accounts Receivable         Address for Notices to Landlord:        
Alexandria Real Estate Equities, Inc.
135 N. Los Robles Avenue, Suite 250
Pasadena, CA 91101
Attention: Corporate Secretary         Address for Notices to Tenant:        
Gene Logic Inc.
610 Professional Drive
Gaithersburg, Maryland 20879
Attention: Chief Financial Officer         With, in each case, a copy to:      
  Buchanan Ingersoll PC
1776 K Street, N.W.
Washington, D.C. 20006
Attention: Gary K. Bahena, Esq.     2.1.11   The following Exhibits are attached
hereto and incorporated herein: A, B, C, D and E.

        3.        Term.

                   3.1         This Lease shall take effect upon the date of
execution and delivery hereof by all parties hereto and, except as specifically
otherwise provided within this Lease, each of the provisions hereof shall be
binding upon and inure to the benefit of Landlord and Tenant from the date of
execution and delivery hereof by all parties hereto.

                   3.2         The term of this Lease (the “Term”) shall
commence on the Term Commencement Date and shall expire on the Term Expiration
Date subject to earlier termination of this Lease as provided herein.

        4.        Possession and Commencement Date.

                   4.1         Landlord shall deliver two fully executed copies
of the Lease and tender to Tenant possession of the Demised Premises as soon as
reasonably practicable following receipt by Landlord from Tenant of four (4)
copies of this Lease executed by Tenant, which date is intended to be the Term
Commencement Date set forth in Section 2.1.7. The actual Term Commencement Date
shall be the actual date of delivery of the Demised Premises (also known as the
“Delivery Date”). In the event that the Demised Premises have not been delivered
to Tenant by October 10, 2004, then Tenant shall have the right to terminate
this Lease by written notice received by Landlord within ten (10) business days
thereafter.

-3-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                   4.2         Notwithstanding anything to the contrary set
forth elsewhere in this Lease, Tenant shall not have any obligation to pay to
Landlord Basic Annual Rent in respect of the Demised Premises until (the “Rent
Commencement Date”) the date that is three (3) months after the Delivery Date
(such date, however, being extended by one day for each day following October
10, 2004 that the Delivery Date has not occurred).

                   4.3         From and after the date hereof, Tenant shall be
permitted to enter upon the Demised Premises for the purposes of measurement and
inspection.

                   4.4         Landlord and Tenant, upon request of either
party, shall execute and deliver written acknowledgment of the actual Term
Commencement Date, the Delivery Date and the Rent Commencement Date in the form
of Exhibit “D”.

                   4.5         There shall be no charge to Tenant for Landlord’s
personnel or engineer in connection with Tenant moving in and moving out of the
Building.

                   4.6         The provisions governing the preparation of plans
and the performance of Tenant’s Work are set forth in Section 39 below.

        5.        Rent.

                   5.1         Tenant agrees, commencing on the Rent
Commencement Date, to pay Landlord as Basic Annual Rent for the Demised Premises
the sum set forth in Section 2.1.4 subject to the rental adjustments provided in
Article 6 hereof. Basic Annual Rent shall be paid in the equal monthly
installments set forth in Section 2.1.5, subject to the adjustments to Basic
Annual Rent provided in Article 6 hereof.

                   5.2         In addition to Basic Annual Rent, Tenant agrees
to pay to Landlord as additional rent (“Additional Rent”) at times hereinafter
specified in this Lease (i) Tenant’s Pro Rata Share, as set forth in Section
2.1.6 (“Tenant’s Pro Rata Share”) of Operating Expenses as provided in Article 7
and (ii) any other amounts that Tenant assumes or agrees to pay under the
provisions of this Lease that are owed to Landlord, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after notice
and lapse of applicable cure period.

                   5.3         Basic Annual Rent and Additional Rent shall
together be denominated “Rent”. Rent shall be paid to Landlord, without
abatement, deduction or offset in lawful money of the United States of America,
at the office of Landlord as set forth in Section 2.1.10 or to such other person
or at such other place as Landlord may from time designate in writing. In the
event the Term commences or ends on a day other than the first day of a calendar
month, then the Rent for such fraction of a month shall be prorated for such
period on the basis of a thirty (30) day month and shall be paid at the then
current rate for such fractional month.

-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        6.        Rent Adjustments.

                   6.1        Commencing with the monthly installment of Basic
Annual Rent which is due on the first anniversary of the first day of the first
full month following the Rent Commencement Date, and on the same day of every
calendar year thereafter for so long as this Lease continues in effect, Basic
Annual Rent shall be increased by 3.0%.

        7.        Operating Expenses.

                    7.1        As used herein, the term “Operating Expenses”
shall include:

                    (a)        Government impositions including, without
limitation, property tax costs consisting of real and personal property taxes
and assessments constituting a lien upon the Project, including amounts due
under any improvement bond upon the Building and/or Project including the parcel
or parcels of real property upon which the Building and areas serving such
Building are located or assessments levied in lieu thereof imposed by any
governmental authority or agency, any tax on or measured by gross rentals
received from the rental of space in the Building (i.e., made without regard to
or allowance for any expense or other deductions, allowances or the like), or
tax based on the square footage of the Demised Premises, Building, or Project as
well as any parking charges, utilities, surcharges, or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from statutes or
regulations, or interpretations thereof, promulgated by any federal, state,
regional, municipal or local government authority in connection with the use or
occupancy of the Building or the parking facilities serving the Building, any
tax on this transaction or any document to which Tenant is a party creating or
transferring an interest in the Demised Premises, any fee for a business license
to operate an office building, and any expenses, including the reasonable cost
of attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof. Operating Expenses shall not
include any net income, franchise, capital stock, estate or inheritance taxes,
or taxes which are the personal obligation of Landlord or of another tenant of
the Project, or taxes on or in respect of personal property (or the value or
cost thereof) not permanently located at and used in connection with the
Building or Project, or any “rent” or similar tax unless applicable solely to
landlords of real property or to real property rental receipts, or any “gross
receipts”, “receipts” or other similar tax unless measured, assessed and paid
without regard to any deductions or offsets against receipts, including without
deduction for operating expenses, or any income, transfer, business,
unincorporated business or gains tax or any real estate tax or other sum,
charge, levy or tax attributable to any land or improvements other than the
Building and the land described in Exhibit “A”. If any assessments are payable
in installments, then for the purpose hereof (regardless of whether Landlord
elects to pay same in installments) Operating Expenses for any calendar year
occurring during the Term shall include only those installments, together with
interest, that would have become due if Landlord opted to pay same in the
maximum number of installments permitted. All real estate taxes and similar
charges includible in Operating Expenses pursuant to this Section 7.1(a) shall
be computed as if the Building and Project were the only asset of Landlord. Upon
request by Tenant, Landlord shall furnish Tenant with copies of all proposed
assessments, assessments, real estate tax bills and the like. Landlord shall
also notify Tenant promptly following the filing or commencement of, and again
following any decision in or conclusion or settlement of, any tax or assessment
appeal, contest, reduction or challenge. On or before the 40th day before the
last day to file an application to contest any such tax or assessment, Tenant
may request Landlord to notify Tenant whether Landlord intends to file such
application and within ten (10) days after such request Landlord shall notify
Tenant whether or not Landlord will do so. If within such ten (10) day period
Landlord either does not so notify Tenant or notifies Tenant that Landlord does
not intend to file such an application, Tenant, at its sole cost and expense,
shall have the right (and Landlord hereby constitutes Tenant as Landlord’s
attorney-in-fact to the extent required by law to enable Tenant) to challenge
and/or appeal any tax, assessment or other item included in Operating Expenses
pursuant to this Section 7.1(a), and Landlord shall cooperate with Tenant as
requested by Tenant in any such challenge and/or appeal. Tenant hereby agrees to
save Landlord harmless from and against all costs, expenses, loss or damage
resulting from any such contest or appeal.

-5-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (b)         All other reasonable costs of any kind paid or
incurred by Landlord in connection with the operation and maintenance of the
Building and the Project including, by way of examples and not as a limitation
upon the generality of the foregoing, costs of repairs and replacements to
improvements within the Project as appropriate to maintain the Project as
required hereunder, sewer fees, cable T.V., when applicable, trash collection,
cleaning, including windows, heating, ventilation, air-conditioning, maintenance
of landscape and grounds, maintenance of drives and parking areas, security
services and devices, building supplies, maintenance and replacement to
equipment utilized for operation and maintenance of the Project, license, permit
and inspection fees, sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the
Project and Building systems and equipment, telephone, postage, stationary
supplies and other expenses incurred in connection with the operation,
maintenance, or repair of the Project, accounting, legal and other professional
fees and expenses incurred in connection with the Project, dues and assessments
under the Bennington Corporate Center Covenants, Conditions and Restrictions
which apply to the Project, capital expenditures, costs of complying with any
applicable laws, hazardous waste remediation, rules or regulations, insurance
premiums including premiums for public liability, property casualty, earthquake
and environmental coverages, portions of insured losses paid by Landlord as part
of deductible portion of loss (not to exceed $50,000.00 for any single loss) by
reason of insurance policy terms, service contracts, costs of services of
independent contractors retained to do work of the nature before referenced, and
costs of compensation (including employment taxes and fringe benefits) of all
persons who perform regular and recurring on-site duties connected with the
day-to-day operation and maintenance of the Project, its equipment, the adjacent
walks, landscaped areas, drives, and parking areas, including without
limitation, janitors, floor waxers, window-washers, watchmen, gardeners,
sweepers, and handymen and costs of management services, which costs of
management services shall not exceed four percent (4%) of the Basic Annual Rent.
In the event that any capital expenditure by Landlord is in excess of
Seventy-Five Thousand Dollars ($75,000) there shall be included each calendar
year as an Operating Expense in respect of such expenditure only the amortized
cost of such item for that year (using the shorter of seven (7) years or the
useful life determined in accordance with the U.S. Internal Revenue Code
regulations in effect at the time the expenditure was made).

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (c)        The foregoing notwithstanding, term “Operating
Expenses” shall not include (1) depreciation; (2) interest on and amortization
of debts; (3) leasehold improvements, alterations, decorations and painting done
for particular tenants or occupants of the Building; (4) leasing and brokerage
commissions; (5) refinancing costs; (6) the cost or repairs or replacements
incurred by reason of fire or other casualty to the extent covered by insurance
proceeds; (7) the cost of items, work, services or overtime heating, ventilation
or air conditioning for which Landlord is or may be entitled to be compensated
by payments by tenants or occupants, including Tenant which are not fixed annual
rent; (8) amounts received by Landlord through proceeds of insurance, to the
extent the proceeds are compensation for expenses which would be includible in
Operating Expenses; (9) advertising and promotional expenditures; (10) ground
rents; (11) legal fees (provided, however, that Landlord may be entitled to
collect legal fees pursuant to Section 24.2.5 hereof); (12) auditing or
accounting fees other than those reasonably incurred in the preparation of
statements and calculations pursuant to this Section 7.1; (13) wages, benefits
or other compensation or payments to or in respect of employees or other persons
not providing on-site services to the Project or to executives or other persons
above (or performing functions typically assigned to or performed by persons
above) the grade of building manager; (14) wages, benefits or other compensation
or payments to or in respect of any person owning or controlling, directly or
indirectly, any right, title, interest or estate, legal, beneficial, equitable
or otherwise, in or to all or any part of Landlord, the Building and/or the
Project and/or in or to any management agent or company for either or both of
the same; (15) management fees or other markups of any kind or description other
than for the management fee expressly provided for in Section 7.1(b) above;
(16) costs of Landlord’s general overhead and general administrative expenses
(individual, partnership or corporate, as the case may be); (17) charitable
contributions; (18) any wages, benefits or other compensation or payments paid
clerks, attendants or other persons in commercial concessions (such as snack bar
or restaurant), if any, operated by Landlord or in the Building; (19) costs
attributable to the gross negligence of Landlord, its agents, contractors or
employees; (20) costs and expenses paid to non-arms length contractors in excess
of fair market value; (21) when operated as a commercial concession or by a
commercial parking operator, parking lot garage maintenance or other costs in
connection with any parking lot or garage; (22) costs (including, but not
limited to, rent) incurred in connection with or otherwise attributable to
office or other space used for or in connection with the Building (including any
management office space, but excluding any ordinary, customary and reasonable
amounts of space or area used solely for Building mechanical, electrical,
telephone, storage and/or engineering rooms); (23) costs or expenses associated
with leasing other space in the Building and/or in connection with any sale,
financing and/or refinancing of the Building, the Project or any interest of
Landlord; (24) reserves; and (25) in the case of dues and assessments under any
corporate center or similar covenants, conditions and/or restrictions, any
amounts thereof for or representing items which would not be Operating Expenses
under the terms of this Section 7.1, including without limitation reserves or
capital expenditures to the extent not permitted to be included in Operating
Expenses of the Building under the terms of this Lease. In addition, Operating
Expenses shall not include any costs incurred by Landlord to test, survey,
clean-up, contain, abate, remove or otherwise remediate Hazardous Materials (as
hereinafter defined) in the Project unless such costs were incurred as a result
of the acts or omissions of Tenant.

                7.2        Tenant shall pay to Landlord on the first day of each
calendar month of the Term, as Additional Rent, Landlord’s reasonable estimate
of Tenant’s Pro Rata Share (as set forth in Section 2.1.6) of Operating Expenses
with respect to the Project for such month. On or before December 15th of each
year, Landlord shall submit to Tenant Landlord’s good faith estimate of the
Operating Expenses for the succeeding calendar year. Landlord shall be permitted
to submit revised estimates at any time and from time to time. In the event that
Landlord revises its estimate of Operating Expenses, payments by Tenant in
respect of Operating Expenses pursuant to the revised estimate shall commence on
the first payment date that is at least thirty (30) days following Tenant’s
receipt of such estimate.

-7-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                             (a)        Within ninety (90) days after the
conclusion of each calendar year (or such longer period as may be reasonably
required), Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual Operating Expenses and Tenant’s Pro Rata Share of Operating
Expenses for the previous calendar year. Any additional sum due from Tenant to
Landlord shall be due and payable within thirty (30) days following delivery of
such written statement. If the aggregate amount paid by Tenant pursuant to
Section 7.2 exceeds Tenant’s Pro Rata Share of Operating Expenses for the
previous calendar year, the difference shall be credited by Landlord against the
Rent next due and owing from Tenant; provided that if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference.

                             (b)        Any amount due under Section 7.2 for any
period which is less than a full month shall be prorated (based on a 30-day
month) for such fractional month.

                             (c)        Landlord ’s annual statement, except as
otherwise provided in Section 7.3 below, shall constitute a final statement as
to such year, Anything to the contrary contained herein notwithstanding, in the
event that such statement is not received by Tenant on or prior to August 31 of
any calendar year for the immediately preceding calendar year then Landlord may
not thereafter request payment of any deficiency on account of such prior year.
Landlord shall keep true and accurate books and records with respect to all
Operating Expenses in accordance with generally accepted accounting principals
consistently applied.

                7.3        Landlord ’s annual statement shall be final and
binding upon Tenant unless Tenant, within ninety (90) days after Tenant’s
receipt thereof, shall contest any item therein by giving written notice to
Landlord, specifying each item contested and the reason therefor. If, during
such 90 day period, Tenant reasonably and in good faith questions or contests
the correctness of Landlord’s statement of Tenant’s Pro Rata Share of Operating
Expenses, (provided that Tenant shall have paid to Landlord any additional sum
due pursuant to Section 7.2(a)) Landlord will provide Tenant and/or Tenant’s
designated representative with access to Landlord’s books and records and such
information as Landlord reasonably determines to be responsive to Tenant’s
questions. Tenant’s designated representative shall be an independent public
accounting firm working pursuant to a fee arrangement other than a contingent
fee basis. In the event that after Tenant’s review of such information, Landlord
and Tenant cannot agree upon the amount of Tenant’s Pro Rata Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm working pursuant to a fee arrangement other than a contingent
fee basis hired by Tenant (at Tenant’s sole cost and expense) and approved by
Landlord (which approval shall not be unreasonably withheld or delayed) audit
and/or review such Landlord’s books and records for the year in question (the
“Independent Review”). The results of any such Independent Review shall be
binding on Landlord and Tenant. If the Independent Review shows that Tenant s
Pro Rata Share of Operating Expenses actually paid for the calendar year in
question exceeded Tenant’s obligations for such calendar year, Landlord shall at
Tenant’s option either (1) credit the excess to the next succeeding installments
of estimated Additional Rent or (2) pay the excess to Tenant within thirty (30)
days after delivery of such statement (provided, however, that in the event that
the Independent Review indicates that the amount of Operating Expenses paid by
Tenant with respect to a calendar year exceeded by more than five percent (5%)
the amount actually due from Tenant (exclusive of any difference between the
amount included in Operating Expenses in respect of insurance premiums and the
amount that should have been included in Operating Expenses in respect of
insurance premiums), then Landlord shall reimburse Tenant for the cost of such
Independent Review). If the Independent Review shows that Tenant’s payments of
Tenant’s Pro Rata Share of Operating Expenses for such calendar year were less
than Tenant’s obligation for the calendar year, Tenant shall pay the deficiency
to the Landlord within thirty (30) days after delivery of such statement.

-8-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  7.4        Tenant shall not be responsible for Operating
Expenses attributable to the time period prior to the Rent Commencement Date.
The responsibility of Tenant for Tenant’s Pro Rata Share of Operating Expenses
shall continue to the later of (i) the date of termination of the Lease, or
(ii) the date Tenant has fully vacated the Demised Premises. Tenant shall not be
deemed to have fully vacated the Demised Premises until Tenant shall have
removed all items required to be removed and shall have completed all procedures
necessary to fully release and terminate any permits or licenses restricting the
use of the Demised Premises in any manner.

                  7.5        Operating Expenses for the calendar year in which
Tenant’s obligation to share therein commences and in the calendar year in which
such obligation ceases, shall be prorated on the basis of the number of days in
such calendar year as are included within the Term over 360. Expenses such as
taxes, assessments and insurance premiums which are incurred for an extended
time period shall be prorated based upon time periods to which applicable so
that the amounts attributed to the Demised Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in operating
Expenses.

        8.        Intentionally omitted.

        9.        Security Deposit.

        Provided that Gene Logic Inc. is the Tenant under the Lease (including
any subsidiary or affiliate pursuant to Section 25.11), Landlord will not
require that Tenant post a security deposit as security for Tenant’s performance
under the Lease.

        10.       Use.

                    10.1       Tenant shall use the Demised Premises for the
purpose set forth in Section 2.1.9 and shall not use the Demised Premises, or
permit or suffer the Demised Premises to be used, for any other purpose without
the prior written consent of Landlord which may be withheld in Landlord’s sole
discretion, (provided, however, that Landlord’s approval of a change in use
shall not be unreasonably withheld, conditioned or delayed in the case of a
change proposed in connection with an assignment or subletting of the Lease
and/or the Demised Premises under circumstances where, pursuant to the terms of
Section 25 below, Landlord’s consent to such assignment or subletting may not be
unreasonably withheld, conditioned or delayed, or is not required). In no event
shall Landlord be deemed to have acted unreasonably in the event that Landlord
does not approve a change in use which would reduce the number of square feet of
the Demised Premises maintained as laboratories (including vivarium rooms) below
the level as of the Delivery Date unless Tenant as a condition to Landlord’s
consent agrees, upon expiration or earlier termination of this Lease, either
(i) to restore such laboratory space or (ii) to pay Landlord the amount Landlord
reasonably estimates it will cost to cause such restoration and, in either case,
provides such security for such restoration obligation as Landlord shall
reasonably require.

-9-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     10.2        Tenant shall not use or occupy the Demised
Premises in violation of any federal, state and local laws and regulations,
zoning ordinances, or of the certificate of occupancy issued for the Building,
and shall, upon five (5) days’ written notice from Landlord, discontinue any use
of the Demised Premises which is declared or claimed by any governmental
authority having jurisdiction to be a violation of law, regulation or zoning
ordinance or of said certificate of occupancy. Tenant shall comply with any
direction of any governmental authority having jurisdiction which shall, by
reason of the nature of Tenant’s use or occupancy of the Demised Premises,
impose any duty upon Tenant or Landlord with respect to the Demised Premises or
with respect to the use or occupation thereof. Provided noncompliance therewith
shall not constitute a crime or an offense punishable by imprisonment of
Landlord and provided non-compliance will not endanger the Demised Premises,
Tenant may, at its sole cost and expense, contest the application or validity of
any such law and such non-compliance shall not be deemed a breach of this Lease
during such contest provided such contest shall be diligently prosecuted.

                     10.3        Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any fire, environmental,
extended coverage or any other insurance policy covering the Building and
Project and shall comply with all rules, orders, regulations, and requirements
of the insurers of the Building and Project and Tenant shall within thirty (30)
days following written demand reimburse Landlord for any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Section.

                     10.4        Intentionally omitted.

                     10.5        No additional locks or bolts of any kind shall
be placed upon any of the doors or windows by Tenant nor shall any changes be
made in existing locks or the mechanism thereof without the prior written
consent of Landlord (or, alternatively, without furnishing to Landlord one or
more master keys therefor). Tenant must, upon termination of this Lease return
to Landlord all keys to offices and restrooms, either furnished to, or otherwise
procured by Tenant. The foregoing notwithstanding, Tenant shall have the right
to designate certain areas as “secure” areas and, subject to the provisions of
Section 32.3 hereof, to limit access thereto (including, but not limited to, by
installing locks or other apparatus to which Landlord is not provided keys or
other means of entry).

                     10.6        No awnings or other projection shall be
attached to any outside wall of the building. Neither the interior nor exterior
of any windows shall be coated or otherwise sunscreened without the express
written consent of Landlord.

No sign, advertisement or notice shall be exhibited, painted or affixed by
Tenant on the exterior of the Building without the prior written consent of
Landlord.

-10-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     10.7        Tenant shall cause any office equipment or
machinery to be installed in the Demised Premises so as to reasonably prevent
sounds or vibrations therefrom from extending outside of the Building or, if
other tenants are occupying any part of the Building, from extending into Common
Areas as defined in Section 1.1 or other tenant offices in the Building. Tenant
shall not place a load on any floor of the Demised Premises exceeding a floor
load of one hundred (100) pounds per square foot (one hundred twenty five (125)
pounds per square foot with respect to the loading docks) without advance notice
to and reasonable approval by Landlord.

                     10.8        Tenant shall not do or permit anything to be
done in or about the Demised Premises which shall in any way obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them, or use or allow the Demised Premises to be used for
immoral or unlawful purposes, nor shall Tenant knowingly cause, maintain or
permit any nuisance or waste in, on, or about the Demised Premises, Building or
Project.

                     10.9        Notwithstanding any other provision herein to
the contrary, Tenant shall be responsible for all liabilities, costs and expense
arising out of or in connection with the compliance of the Demised Premises with
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
regulations promulgated pursuant thereto, “ADA”) and Tenant shall indemnify,
defend and hold harmless from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees and disbursements) arising out of any
failure of the Demised Premises to comply with the ADA.

                     10.10       Landlord hereby covenants not to lease any
portion of the Building to any person or organization which is known to Landlord
to openly oppose laboratory research on live animals, or to have as a principal
part of its business the advocacy of rights of animals which may be used in
laboratory research.

                     10.11       Tenant shall have the right, subject to the
reasonable approval of Landlord, to a portion of the roof top of the Building to
place telecommunications equipment. Such telecommunications equipment shall be
used solely by Tenant. Tenant shall not drill, bore, or cut any surface of the
Building to install its telecommunications equipment, or use any conduit or
raceway of the Building in connection therewith without Landlord’s prior
approval. Tenant shall not interfere unreasonably with any other person to whom
Landlord grants the right to use the roof top of the Building. If Landlord
delivers to Tenant written notice that Tenant is interfering with the rights of
another person who is rightfully attempting to use the roof top of the Building,
Tenant shall cause such interference to cease within five business days, or
thereafter, Tenant shall be in default under this Lease. Tenant shall be
responsible for the cost of repair of any damage to the roof top caused by the
installation, maintenance or removal of Tenant’s telecommunications equipment,
which repair work shall be performed by Landlord’s contractor in order to
preserve Landlord’s roof warranty. At the end of the term of the Lease, Tenant
shall remove Tenant’s telecommunications equipment from the Building.

        11.        Brokers.

                     11.1        Landlord and Tenant represent and warrant that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease other than Scheer Partners and that they know
of no other real estate broker or agent who is or might be entitled to a
commission in connection with this Lease.

-11-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     11.2        Tenant represents and warrants that no broker
or agent has made any representation or warranty relied upon by Tenant in
Tenant’s decision to enter into this Lease other than as contained in this
Lease.

                     11.3        Tenant acknowledges and agrees that the
employment of brokers by Landlord is for the purpose of solicitation of offers
of lease from prospective tenants and no authority is granted to any broker to
furnish any representation (written or oral) or warranty from Landlord unless
expressly contained within this Lease. Landlord in executing this Lease does so
in reliance upon Tenant’s representations and warranties contained within
Sections 11.1 and 11.2 herein.

        12.        Holding Over.

                     12.1        If, with Landlord’s express written consent,
Tenant holds possession of all or any part of the Demised Premises after the
Term, Tenant shall become a tenant from month-to-month upon the date of such
expiration or earlier termination, and in such case Tenant shall continue to pay
in accordance with Article 5 the Basic Annual Rent as adjusted from the Rent
Commencement Date in accordance with Article 6, and Tenant’s Pro Rata Share of
Operating Expenses, and such month-to-month tenancy shall be subject to every
other term, covenant and agreement contained herein.

                     12.2        Notwithstanding the foregoing, if Tenant
remains in possession of the Demised Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord, Tenant
shall become a tenant at sufferance upon the terms of this Lease except that the
monthly Basic Annual Rent shall be equal to one hundred fifty percent (150%) of
the Basic Annual Rent in effect during the last thirty (30) days of the Term.

                     12.3        Acceptance by Landlord of Rent after such
expiration or earlier termination shall not result in a renewal or reinstatement
of this Lease.

                     12.4        The foregoing provisions of this Article 12 are
in addition to and do not affect Landlord’s right to re-entry or any other
rights of Landlord hereunder or as otherwise provided by law.

                     12.5        If pursuant to the operation of Section 40.5 or
the last sentence of Section 7.4 Tenant shall not be deemed to have fully
vacated the Demised Premises, Tenant shall continue to pay in accordance with
Article 5 the Basic Annual Rent as adjusted in accordance with Article 6 and
Tenant’s Pro Rata Share of Operating Expenses until such time as Tenant shall
have complied with its obligations pursuant to Section 40.5 or the last sentence
of 7.4, as applicable.

        13.        Taxes on Tenant’s Property.

                     13.1        Tenant shall pay, prior to delinquency, any and
all taxes levied against any personal property or trade fixtures placed by
Tenant in or about the Demised Premises.

-12-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     13.2        If any such taxes on Tenant’s personal property
or trade fixtures are levied against Landlord or Landlord’s property or, if the
assessed valuation of the Building is increased by the inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord after written notice to Tenant pays the taxes based upon such increase
in the assessed valued, then Tenant shall within thirty (30) days following
Tenant’s receipt of written demand by Landlord repay to Landlord the taxes so
levied against Landlord (Landlord, however, agreeing to give Tenant written
notice upon first learning of any such tax or other charge and Tenant reserving
the right to contest same whether in the name of Landlord or Tenant).

        14.        Condition of Demised Premises.

                     14.1        Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the condition of the Demised Premises or the Building or Project, or with
respect to the suitability for the conduct of Tenant’s business. Except for
Landlord Work, the Landlord Payment and the Allowance, Tenant agrees to take
possession of the Demised Premises in its current “as-is” condition. Landlord
shall deliver the Demised Premises to Tenant on the Delivery Date with all
Building systems in proper working order.

                     14.2        Landlord agrees at Landlord’s sole cost to do
the following as “Landlord’s Work”:

                                      (a)        Landlord shall install a sign
similar to the sign at Tenant’s former address (22 Firstfield Road) at the
drive-entrance from West Watkins Mill Road identifying the tenants in the
Building.

                                      (b)        Landlord shall leave in place
for Tenant’s use, and at no extra charge to Tenant, all furniture, fixtures,
equipment and other things (collectively, the “Furniture”) which were in the
Demised Premises as of August 26, 2004. Anything to the contrary contained
herein notwithstanding, Tenant shall not be required to remove any of the
Furniture from the Demised Premise at the expiration or other termination of the
Term. Landlord makes absolutely no representation or warranty about the
Furniture, all of which Tenant may use at Tenant’s sole risk. No part of the
rent paid under this Lease is attributable to the use of such furniture fixtures
and equipment. If Tenant no longer wants any of the Furniture, Tenant may so
notify Landlord in writing, and if Landlord does not remove such Furniture
within ten (10) business days, Tenant may dispose of such Furniture at Tenant’s
cost.

                                      (c)        Landlord shall at no cost to
Tenant program the data card reader in the elevator servicing the Demised
Premises to restrict access from the elevator to the Demised Premises, and shall
provide Tenant with access cards.

                                      (d)        Upon possession of space in the
Building by other tenants, Landlord shall install the monitoring systems to
verify compliance by tenants with the limitations imposed by Section 16.9 on the
use of electrical power from the Generator.

        15.        Common Areas and Parking Facilities.

-13-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     15.1        Tenant shall have the non-exclusive night, in
common with other Building tenants, if any, to use the Common Areas, subject to
the rules and regulations adopted by Landlord and attached hereto as Exhibit “B”
together with such other reasonable and nondiscriminatory modifications thereof
and additions thereto as are hereafter promulgated by Landlord in its reasonable
discretion (the “Rules and Regulations”). Tenant shall observe and comply with
the Rules and Regulations. In the event of any conflict or inconsistency between
any Rule or Regulation and any other term or provision of this Lease, such other
term or provision of this Lease shall control.

                     15.2        Tenant shall have the right to use twenty (20)
of the parking spaces in the parking area of the Project designated for
non-reserved parking, subject in each case to Landlord’s reasonable rules and
regulations. Landlord may allocate parking spaces among Tenant and other tenants
in the Project pro rata as described above if Landlord determines that such
parking facilities are becoming crowded, but Tenant shall at all times be
assured of at least twenty (20) spaces. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties, including other
tenants of the Project. Landlord shall make a commercially reasonable effort to
enforce all rules relating to parking at the Building on a non-discriminatory
basis. Tenant shall use the parking area at its own risk, and Landlord shall
have no liability to Tenant or Tenant’s employees or invitees for any damage to
property or injury to persons occurring in or about the parking area of the
Project.

                     15.3        Landlord reserves the right to modify Common
Areas including the right to add or remove exterior and interior landscaping
provided that the same shall not unreasonably interfere with Tenant’s use and
enjoyment of the Demised Premises, of the Building and/or of the Project
(including, but not limited to, the Common Areas) or reduce the amount of
parking except by reason of any taking in eminent domain or similar governmental
or quasi-governmental action.

        16.        Utilities and Services.

                     16.1        Tenant shall pay for all water (including the
cost to service, repair and replace reverse osmosis, deionized and other treated
water facilities serving only the Demised Premises), gas, heat, light, power,
telephone and other utilities supplied to the Demised Premises, together with
any fees, surcharges and taxes thereon. If any such utility is not separately
metered to Tenant, Tenant shall pay a reasonable proportion to be determined by
Landlord of all charges jointly metered with other premises as part of Tenant’s
Pro Rata Share of Operating Expenses.

                     16.2        Landlord shall not be liable for nor shall any
eviction of Tenant result from the failure to furnish any such utility or
service whether or not such failure is caused by accident, breakage, repairs,
strikes, lockouts or other labor disturbances or labor disputes of any
character, governmental regulation, moratorium or other governmental action,
inability despite the exercise of reasonable diligence or by any other cause,
including the negligence of Landlord. In the event of such failure, Tenant shall
not be entitled to any abatement or reduction of Rent, nor be relieved from the
operation of any covenant or agreement of this Lease. In the event that Landlord
fails to make a repair that Landlord is obligated to make pursuant to the terms
of this Lease and as a result Tenant is substantially interfered with or
interrupted in conducting its business in the Demised Premises, or if such
failure might adversely affect the health or safety of any animals being used in
the Demised Premises or the integrity of any experiments or studies being
conducted on any such animals, Tenant, at its sole cost and expense (unless such
repair was an obligation of Landlord pursuant to Section 18.1 that was not
includible as an Operating Expense, or unless such repair was a capital
expenditure in excess of $75,000.00 that would have been amortized as an
Operating Expense pursuant to Section 7.1(b), in either of which events Landlord
shall reimburse Tenant in an amount equal to the reasonable costs paid by Tenant
to make such repair promptly following a request by Tenant for reimbursement
accompanied by copies of all invoices paid by Tenant), shall have the right to
make such repair. In the event that Tenant makes any such repair Tenant shall
give Landlord prompt notice of Tenant’s repair and Tenant shall deliver to
Landlord copies of all invoices paid by Tenant to effect any such repair.

-14-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      16.3        Tenant shall pay for, prior to delinquency,
any utilities and services which may be furnished to the Demised Premises during
the Term.

                      16.4        Tenant shall not, without the prior written
consent of Landlord, use any device in the Demised Premises, including, but
without limitation, data processing machines, which will in any way increase the
amount of ventilation, air exchange, gas, steam, electricity or water beyond the
existing capacity of the Building (as such capacity may be increased based upon
improvements by Landlord or Tenant). Landlord acknowledges that Tenant shall be
entitled to install an additional tunnel/cage washer in the Demised Premises.

                      16.5        Landlord shall make a commercially reasonable
effort to require that other tenants of the Building do not make any
unreasonable noise or vibrations which may unreasonably disturb Tenant’s use of
the Demised Premises for the Permitted Use, provided, however, that Landlord
shall not be liable to Tenant for damages for the failure of any other tenant to
comply with the requirements of such tenant’s lease or with applicable laws.

                      16.6        Utilities and services which are separately
metered to the Demised Premises shall be paid by Tenant directly to the supplier
of such utility or service.

                      16.7        Intentionally omitted.

                      16.8        Subject in all cases to the terms of
Section 16.2 hereof, Landlord reserves the right to stop service of the
elevator, plumbing, ventilation, air conditioning and electric systems, when
necessary, by reason of accident or emergency or for repairs, alterations or
improvements, in the judgment of Landlord desirable or necessary to be made,
until said repairs, alterations or improvements shall have been completed, and
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or electric
service, when prevented from doing so by strike or accident, or by laws, rules,
order, ordinances, directions, regulations or requirements of any federal,
state, country or municipal authority or failure to deliver gas, oil or other
suitable fuel supply or inability by exercise of reasonable diligence to obtain
gas, oil or other suitable fuel. It is expressly understood and agreed that any
covenants on Landlord’s part to furnish any service pursuant to any of the
terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to finish or perform the same by virtue of a strike or
labor trouble or any other cause whatsoever. The foregoing notwithstanding,
Landlord shall use its best efforts to minimize any interference with Tenant’s
use and enjoyment of the Demised Premises in connection with any action by
Landlord under this Section 16.8 and, in particular, shall coordinate and
schedule all such activities (except in case of emergency) with Tenant.

-15-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      16.9        Landlord and Tenant acknowledge that there is
an emergency power generator (the “Generator”) at the Building, which supports
the heating, air conditioning and ventilation systems, the water pumps, and the
fire detection, life and safety systems of the Building as of the Term
Commencement Date (the “Building Systems”). Landlord shall contract with a third
party contractor to maintain the Generator according to the manufacturer’s
standard maintenance guidelines. Landlord may permit any tenant of the Building
to draw electrical power from the Generator, provided that no tenant draws more
electrical power from the Generator than the amount set forth in the following
table (in addition to that power used to support Building Systems):

Basement lever
(Demised Premises)

2 watts/rentable square foot

First Floor

1.2 watts/rentable square foot

Second Floor

1.8 watts/rentable square foot

        Tenant shall have the right to draw electrical power from the Generator
in accordance with the foregoing table. Landlord shall be responsible for
requiring that each tenant lease at the Building limit the right of the tenant
under any such lease to draw electrical power from the Generator to the amounts
set forth in the foregoing table. Landlord shall install and monitor systems to
verify that no tenant of the Building draws from the Generator more electrical
power than permitted according to the foregoing table. Landlord shall provide
Tenant with reasonable access to such systems at all times so that Tenant may
verify such compliance by other tenants of the Building. If Landlord has actual
knowledge of any tenant’s failure to comply with the limitations on use of power
from the Generator as set forth in the foregoing table, Landlord shall make a
commercially reasonable effort to cause such tenant to comply. Landlord shall
not be liable to Tenant for damages arising from the failure of the Generator to
operate properly, or arising from any tenant in the Building drawing from the
Generator more electrical power than such tenant is entitled to use, provided
Landlord has exercised reasonable diligence in meeting its obligations under
this Section 16.9. During any period of replacement, repair or maintenance of
the Generator or when the Generator is not operational, including any delays due
to the inability to obtain parts or replacement equipment, Landlord shall have
no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power. Except in case of emergency,
Landlord shall provide Tenant with reasonable prior notice of any planned period
of shut-down for replacement, repair or maintenance of the Generator, and make a
commercially reasonable effort to minimize any interference with Tenant’s use of
the Premises in shutting down the Generator for replacement, repair or
maintenance. Tenant shall have the right at Tenant’s sole cost to install its
own temporary or permanent emergency generator solely for the use of Tenant
(“Tenant’s Generator”), in a location selected by Landlord, and in accordance
with such reasonable requirements as Landlord may impose on the installation of
Tenant’s Generator. Upon the expiration or earlier termination of this Lease,
Tenant may remove Tenant’s Generator as provided in Section 17.8.

-16-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        17.        Alterations.

                     17.1        Except as otherwise specifically provided
herein, Tenant shall make no alterations, additions or improvements in or to the
Demised Promises without Landlord’s prior written consent, which approval shall
not be unreasonably withheld, conditioned or delayed (provided, however, that in
the event any proposed alteration, addition or improvement (i) affects any
structural portions of the Building including exterior walls, roof, foundation
and core of the Building, (ii) affects the exterior of the Building or
(iii) materially and adversely affects any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and
power, then, except as otherwise specifically provided in this Lease, Landlord
may withhold its consent with respect thereto in its sole and absolute
discretion), and then only by architects, contractors, suppliers or mechanics
reasonably approved by Landlord. In seeking Landlord’s approval, Tenant shall
provide Landlord, at least five (5) business days in advance of any proposed
construction, with plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord (to the extent the same exist). The foregoing
notwithstanding, Tenant shall have the right without Landlord’s prior written
consent or approval to make interior, non-structural alterations, additions
and/or improvements not materially and adversely affecting the Building systems
or the Common Areas and not, as to any particular project, exceeding $30,000.00
in hard costs; provided, however, that Tenant shall nevertheless furnish
Landlord with prior written notice thereof in accordance with Section 17.5 below
and with a copy of any preliminary plans and specifications, working drawings
and final “as-built” drawings obtained therefor. In all events Tenant shall
deliver to Landlord a copy of all documents, plans and drawings submitted to
governmental authorities in connection with any alteration, addition or
improvement.

                     17.2        Tenant agrees that there shall be no
construction of partitions or other obstructions which might interfere with free
access to mechanical installation or service facilities of the Building or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations or facilities. The foregoing shall not prohibit
Tenant from constructing corridors or other internal security partitions closing
off such areas from general public access, provided, however, that in such event
Tenant shall ensure that Landlord is given a copy of all keys and the like
needed for Landlord to have access to all Building mechanical systems and
service facilities and provided, further, however, that in no event shall any
such construction interfere with the moving of Landlord’s equipment to and from
the subject enclosures.

                     17.3        Tenant agrees to use its best efforts to ensure
that any work by Tenant shall be accomplished in such a manner as to permit any
fire sprinkler system and fire water supply lines to remain fully operable at
all times.

                     17.4        If at the time such work is to be performed
Tenant is not the only tenant in the Building, all such work shall be done at
such times and in such manner as Landlord may from time to time reasonably
designate. Tenant covenants and agrees that all work done by Tenant shall be
performed in full compliance with all laws, rules, orders, ordinances,
directions, regulations, and requirements of all governmental agencies, offices,
departments, bureaus and boards having jurisdiction, and in full compliance with
the rules, orders, directions, regulations, and requirements of any applicable
fire rating bureau. Tenant shall provide Landlord with copies of “as-built”
plans, if obtained, showing any change in the Demised Premises. In all events
Tenant shall deliver to Landlord a copy of all documents, plans and drawings
submitted to governmental authorities in connection with any alteration,
addition or improvement.

-17-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      17.5        Before commencing any work, Tenant shall give
Landlord prior written notice of the proposed commencement of such work and
shall, if required by Landlord (in the event that the total projected hard costs
of such work exceed $100,000,00), secure at Tenant’s own cost and expense a
completion and lien indemnity bond (in industry standard form) for said work.
Such notice shall be received by Landlord at least five (5) business days prior
to the commencement of such work.

                      17.6        All alterations, attached equipment,
decorations, fixtures, trade fixtures, additions and improvements, subject to
Section 17.8, attached to or built into the Demised Premises, made by either of
the parties, including (without limiting the generality of the foregoing) all
floor and wall covering, built-in cabinet work and paneling, sinks and related
plumbing fixtures, exterior venting fume hoods and non-modular walk-in-freezers
and refrigerators, ductwork, conduits, electrical panels and circuits, shall,
unless prior to such construction or installation, Landlord elects otherwise,
become the property of Landlord upon the expiration or earlier termination of
the term of this Lease, and shall remain upon and be surrendered with the
Demised Premises as a part thereof.

                      17.7        Tenant shall repair any damage to the Demised
Premises caused by Tenant’s removal of any property from the Demised Premises.
During any such restoration period, Tenant shall pay Rent to Landlord as
provided herein as if said space were otherwise occupied by Tenant.

                      17.8        Notwithstanding anything to the contrary set
forth elsewhere in this Lease, (a) if any such item was not in the Premises as
of the Delivery Date, and if no part of any such item was paid for in whole or
in part from Landlord’s Contribution (as defined in Section 39), Tenant shall
have the right to remove the following items: backdraft table, tunnel/cage
washers in connection with animals maintained in the Demised Premises, modular
chillers, modular walk-in freezers, modular refrigerators,
emergency/uninterrupted power generators/systems (including related electrical
panels and transfer switches), modular casework, countertops for modular
casework, wireless LAN, audiovisual equipment not built into the Demised
Premises, modular furniture and equipment, security systems not built into the
Demised Premises and self-contained air conditioning units and /or fire
suppression units not built into the Demised Premises; provided, however, that
Tenant shall repair any damage caused by the removal thereof and (b) Tenant
shall not have the right to remove piping, ductwork, exhaust vents, wiring,
cabling, electrical panels or transfer switches (except as provided above),
transformers, circuits, conduits, gas and vacuum distribution systems,
specialized water systems (reverse osmosis and deionized), exterior exhausting
fume hoods and air conditioners, non-modular casework and bench tops, built-in
cabinets, wall and floor coverings, pumps, Building boilers, airhandlers, steam
coils, heat exchangers, non-modular chillers, waste disposal systems, steam
generators, light fixtures, life and safety systems (i.e., fire alarms, eye wash
stations and fire sprinklers), drop ceiling structure and tiles, sinks and hot
water heaters. In any event Tenant shall not be permitted to remove (i) any part
of the Building’s basic operating systems (as distinguished from specialized
laboratory items permitted to be removed pursuant to clause (a) above),
(ii) anything purchased or paid for by Landlord directly or through the payment
by Landlord to Tenant of any construction or improvement allowance, or
(iii) anything that could result in significant damage to the Building. If
Tenant shall fail to remove all of its effects from the Demised Premises prior
to termination of this Lease, then Landlord may, at its option, remove the same
in any manner that Landlord shall choose, and store said effects without
liability to Tenant for loss thereof or damage thereto, and Tenant agrees to pay
Landlord upon demand any expenses incurred for such removal and storage or
Landlord may, at its option, without notice, sell said property or any of the
same, at private sale and without legal process, for such price as Landlord may
obtain and apply the proceeds of such sale against any amounts due under this
Lease from Tenant to Landlord and against any expenses incident to the removal,
storage and sale of said personal property.

-18-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      17.9        Notwithstanding any other provision of this
Article 17 to the contrary, in no event may Tenant remove any improvement from
the Demised Premises as to which Landlord contributed payment, including,
without limitation, the Tenant Improvements made pursuant to Section 39 of this
Lease, without Landlord’s prior written consent, which may be withheld in
Landlord’s sole discretion.

                      17.10       Tenant shall pay to Landlord an amount equal
to five percent (5%) of the cost to Tenant of all changes installed by Tenant or
its contractors or agents to cover Landlord’s overhead and expenses for plan
review, coordination, scheduling and supervision thereof.

                      17.11       Tenant shall be permitted to install, at its
sole cost, a telephone in the loading dock area of the Building so that arrivals
can so notify Tenant.

        18.         Repairs and Maintenance.

                      18.1        Landlord shall repair and maintain the
structural and exterior portions and Common Areas of the Building (including
water tightness thereof) and Project, including, without limitations, roofing
and covering materials, foundations, exterior walls, the plumbing, fire
sprinkler system (if any), heating, ventilating, air conditioning, elevator, and
electrical systems thereof (and the full cost thereof shall be included as a
part of Operating Expenses as provided in Article 7), unless such maintenance or
repairs are required in whole or in part because of any act, neglect, fault of
or omissions of any duty by Tenant, its agents, servants, employees or invitees,
in which case Tenant shall pay to Landlord the cost of such maintenance and
repairs. Notwithstanding anything to the contrary set forth elsewhere in this
Lease, Landlord, at its sole cost and expense and not as an Operating Expense,
shall be responsible for maintaining the structural integrity of the roof, the
exterior walls and the floor slabs of the Building. In the event that Tenant
desires to independently arrange for certain services otherwise furnished by
Landlord (other than landscaping), Tenant shall give notice to Landlord of such
desire and, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, Tenant may make such arrangements in which event Tenant
shall pay the entire cost therefor directly to the provider thereof and no costs
associated with any such service shall be included in Operating Expenses. In the
event Landlord approves of any such arrangement, Landlord reserves the right to
monitor the work or services provided by any such provider. Upon request by
Landlord in the event that Landlord is dissatisfied with a provider or with the
work or services provided, Tenant shall terminate any such arrangements provided
that Tenant shall have no less than forty five (45) days following receipt of
Landlord’s request to effect such termination. In addition, upon request by
Landlord Tenant shall promptly furnish to Landlord copies of all documents,
contracts, work orders and other instruments executed in connection with any
such arrangement.

-19-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      18.2        Except for services of Landlord, if any,
required by this Lease, Tenant shall at Tenant’s sole cost and expense keep the
Demised Premises and every part thereof in good condition and repair, damage
thereto from ordinary wear and tear excepted. Tenant shall, upon the expiration
or sooner termination of the Term, surrender the Demised Premises to Landlord in
as good condition as when received, ordinary wear and tear and damage by
casualty excepted. Except as otherwise specifically provided herein, Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the Demised Premises or any part thereof. By way of example and not limitation,
Tenant shall be fully responsible, at Tenant’s cost, for the maintenance of the
vivarium, the computer for the vivarium, any autoclave, cage washer, and
specialty water systems.

                      18.3        Except as provided in Section 16.2, Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance which is an obligation of Landlord unless such failure shall persist
for an unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. Tenant waives the rights under any
law, statute or ordinance now or hereafter in effect to make repairs at
Landlord’s expense, Tenant’s rights being only as set forth in this Lease.

                      18.4        Repairs under this Article 18 which are
obligations of Landlord are subject to allocation among Tenant and other tenants
as Operating Expenses.

                      18.5        This Article 18 relates to repairs and
maintenance arising in ordinary course of operation of the Building, the Project
and any related facilities. In the event of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction, this Article 18 shall not be
applicable and the provisions of Article 22 entitled “Damage or Destruction”
shall apply and control.

        19.         Liens.

                      19.1        Subject to the immediately succeeding
sentence, Tenant shall keep the Demised Premises, the Building and the real
property upon which the Building is situated free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Tenant
further covenants and agrees that any mechanic’s lien filed against the Demised
Premises or against the Building for work claimed to have been done for, or
materials claimed to have been furnished to Tenant, will (unless filed as a
result of Landlord’s failure to fund the cost therefor when such cost is
required by this Lease to be borne by Landlord) be discharged by Tenant, by bond
or otherwise, within ten (10) days after the filing thereof, at the sole cost
and expense of Tenant.

                      19.2        Should Tenant fail to discharge any lien of
the nature described in Section 19.1 when required thereby, Landlord may at
Landlord’s election pay such claim or post a bond or otherwise provide security
to eliminate the lien as a claim against title and the cost thereof shall be due
from Tenant as Additional Rent, within thirty (30) days following Tenant’s
receipt of written demand therefor by Landlord.

-20-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      19.3        In the event Tenant shall lease or finance the
acquisition of office equipment, furnishings, or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code Financing Statement executed by
Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant and to
property removable by Tenant pursuant to Section 17.8 hereof. In no event shall
the address of the Building be furnished on the statement without qualifying
language as to applicability of the lien only to such removable personal
property. Should any holder of a Financing Statement executed by Tenant record
or place of record a Financing Statement which appears to constitute a lien
against any interest of Landlord, Tenant shall within ten (10) days after filing
such Financing Statement cause (i) a copy of the Security Agreement or other
documents to which Financing Statement pertains to be furnished to Landlord to
facilitate Landlord’s being in a position to show such lien is not applicable to
Landlord’s interest and (ii) its lender to amend documents of record so as to
clarify that such lien is not applicable to any interest of Landlord in the
Building or Project. Landlord agrees to execute customary and reasonable
subordinations and/or waivers of any landlord or similar lien with respect to
any equipment, furnishings and/or other property financed by Tenant in
accordance with this Section 19.3.

        20.         Indemnification and Exculpation.

                      20.1        Tenant agrees to indemnify, defend and save
Landlord harmless from and against any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements), for injury or death to person or injury to property occurring
within or about the Demised Premises, arising directly or indirectly out of
Tenant’s, its employees’, agents’ or guests’ use or occupancy of the Demised
Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, unless caused solely by the willful act or gross
negligence of the Landlord.

                      20.2        Notwithstanding any provision of Section 20.1
to the contrary, Landlord shall not be liable to Tenant and Tenant assumes all
risk of damage to personal property or scientific research, including loss of
records kept within the Demised Premises. Tenant further waives any claim for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property including any loss of records.

                      20.3        Landlord shall not be liable for any damages
arising from any act, omission or neglect of any other tenant in the Building or
Project or of any other third party other than any agent, employee or contractor
of Landlord.

                      20.4        Security devices and services, if any, while
intended to deter crime may not in given instances prevent theft or other
criminal acts and it is agreed that Landlord shall not be liable for injuries or
losses caused by criminal acts of third parties and the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal is
assumed by Tenant. Tenant shall at Tenant’s cost obtain insurance coverage to
the extent Tenant desires protection against such criminal acts.

-21-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        21.         Insurance - Waiver of Subrogation.

                      21.1        Landlord, as part of Operating Expenses, shall
carry insurance upon the Building, in an amount equal to full replacement cost
(exclusive of the costs of excavation, foundations, and footings, and without
reference to depreciation taken by Landlord upon its books or tax returns) or
such lesser coverage as Landlord may elect provided such coverage is not less
than ninety-five percent (95%) of such full replacement cost, providing
protection against any peril generally included within the classification “Fire
and Extended Coverage” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof and, as part of Operating Expenses, shall further insure as Landlord
deems appropriate coverage against flood, environmental hazard and earthquake,
loss or failure of building equipment, rental loss during the period of repair
or rebuild, workmen’s compensation insurance and fidelity bonds for employees
employed to perform services. Landlord’s deductible may be as Landlord shall
determine, provided, however, that in no event shall such deductible exceed
$50,000.00. Landlord’s insurance obligation includes any alterations, additions
or improvements made by Tenant to the Demised Premises and which, pursuant to
the terms of this Lease, become the property of Landlord.

                      21.2        Landlord, as part of Operating Expenses, shall
further carry commercial general liability insurance with combined single limit
of not less than Two Million Dollars ($2,000,000.00) for death or bodily injury,
or property damage with respect to the Project.

                      21.3        Tenant at its own cost shall procure and
continue in effect from the Term Commencement Date or the date of occupancy,
whichever first occurs, and continuing throughout the term of this Lease (and
occupancy by Tenant, if any, after termination of this Lease) commercial general
liability insurance with limits of not less than Two Million Dollars
($2,000,000.00) per occurrence for death or bodily injury and not less than One
Million Dollars ($1,000,000.00) for property damage with respect to the Demised
Property.

                      21.4        The aforesaid insurance required of Tenant
shall name Landlord as an additional insured. Said insurance shall be with
companies having a rating of not less than policyholder rating of A and
financial category rating of at least Class XII in “Best’s Insurance Guide.”
Tenant shall obtain for Landlord from the insurance companies or cause the
insurance companies to furnish certificates of coverage to Landlord. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days’ prior written notice
to Landlord from the insurer (or ten (10) days’ prior notice for nonpayment of
premiums). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage which Landlord may carry.
Tenant’s policy may be a “blanket policy” which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall prior to the expiration of such policies, furnish Landlord
with renewals or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and at its cost to be paid as Additional Rent.

-22-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      21.5        Tenant at Tenant’s cost shall carry such
insurance as Tenant desires for Tenant’s protection with respect to personal
property of Tenant or business interruption.

                      21.6        In each instance where insurance is to name
Landlord as additional insured, Tenant shall upon written request of Landlord
also designate and furnish certificates so evidencing Landlord as additional
insured to any of the following persons of whose identity Landlord has given
Tenant written notice: (i) any lender of Landlord holding a security interest in
the Building or real property upon which the Building is situated, and/or
(ii) the landlord under any lease wherein Landlord is tenant of the real
property whereupon the Building is located if the interest of Landlord is or
shall become that of a tenant under a ground lease rather than that of a fee
owner, and/or (iii) any management company retained by Landlord to manage the
Project.

                      21.7        Landlord and Tenant each hereby waive any and
all rights of recovery against the other or against the officers, directors,
employees, agents, and representatives of the other, on account of loss or
damage occasioned to such waiving party or its property or the property of
others under its control to the extent that such loss or damage is insured
against under any fire and extended coverage insurance policy which either may
have in force at the time of such loss or damage or which such party was
required to maintain hereunder.

                      21.8        Landlord may require insurance policy limits
to be raised to conform with requirements of Landlord’s lender and/or to bring
coverage limits to levels then being required of new tenants within the Project.

                      21.9        Landlord agrees that in addition to the
insurance specified above for Landlord and Tenant to maintain, Tenant may elect
to maintain property insurance with respect to the replacement cost of
alterations, improvements and/or additions made and paid for by Tenant and, in
such event, Landlord shall cooperate with Tenant in securing any endorsements to
Landlord’s insurance policies confirming that such Tenant maintained insurance
is secondary, not primary, to the insurance maintained by Landlord for Landlord
and may be used for the construction of replacement alterations, improvements
and/or additions at locations other than the Demised Premises.

        22.         Damage or Destruction.

                      22.1        In the event of a partial destruction of the
Building (wherein the Demised Premises are located) by fire or other perils
covered by property and casualty insurance and if the damage thereto is such
that the Building may be repaired, reconstructed or restored within a period of
one hundred eighty (180) days from the date of the happening of such casualty
and Landlord will receive insurance proceeds sufficient to cover the cost of
such repairs (except for any permitted deductible amount provided by Landlord’s
policy, which permitted deductible amount if paid by Landlord shall be an
Operating Expense), Landlord shall commence and proceed diligently with the work
of repair, reconstruction and restoration and this Lease shall continue in full
force and effect.

                      22.2        In the event of any damage to or destruction
of the Building wherein the Demised Premises are located, other than as provided
in Section 22.1, Landlord may elect to repair, reconstruct and restore the
Building, in which case this Lease shall continue in full force and effect. If
Landlord elects not to repair then this Lease shall terminate as of date of
destruction.

-23-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      22.3        Landlord shall give written notice to Tenant
of its election not to repair, reconstruct or restore the Building or Project
within the sixty (60) day period following the date of damage or destruction.

                      22.4        Upon any termination of this Lease under any
of the provisions of this Article, the parties shall be released thereby without
further obligation to the other from the date possession of the Demised Premises
is surrendered to the Landlord except for outstanding indemnity and other
obligations which survive termination of this Lease.

                      22.5        In the event of fire or other casualty under
this Section 22, the rental provided to be paid under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Demised
Premises is impaired during the period of such repair, reconstruction or
restoration, except to the extent Landlord provides Tenant with other space
during the period of repair, which in Tenant’s reasonable opinion is suitable
for the temporary conduct of Tenant’s business.

                      22.6        Notwithstanding anything to the contrary
contained in this Article, should Landlord be delayed or prevented from
completing the repair or restoration of the damage to the Demised Premises after
the occurrence of such damage or destruction by reason of acts of God or war,
governmental restrictions, inability to procure the necessary labor or
materials, strikes, or other causes beyond the control of Landlord, the time for
Landlord to commence or complete repairs shall be extended, provided, at the
election of Landlord, Landlord shall be relieved of its obligation to make such
repairs or restorations and Tenant shall be released from its obligation under
this Lease as of the end of two hundred forty (240) days from date of
destruction, if repairs required to provide Tenant use of the Demised Premises
are not then substantially complete.

                      22.7        If Landlord is obligated to or elects to
repair or restore as herein provided, Landlord shall be obligated to make
repairs or restoration to the entire Demised Premises, Building and Project,
including all alterations, additions and improvements made thereto by Tenant
which, pursuant to the terms of this Lease, become the property of Landlord and
with respect to which Landlord had received prior written notice and plans
therefor.

                      22.8        Notwithstanding anything to the contrary
contained in this Article, Landlord shall not have any obligation whatsoever to
repair, reconstruct or restore the Demised Premises when the damage resulting
from any casualty covered under this Article occurs during the last twelve (12)
months of the term of this Lease or any extension hereof, or to the extent that
insurance proceeds are not available therefor.

                      22.9        Notwithstanding anything to the contrary set
forth elsewhere in this Lease, in the event that Landlord shall not have
substantially completed the restoration required to be performed by Landlord
within two hundred ten (210) days following the date of the casualty, Tenant
shall have the right, at its election, to terminate this Lease by giving written
notice to Landlord prior to the date that is two hundred forty (240) days
following the date of the casualty. In the event that Tenant so elects, this
Lease shall terminate on the date that is two hundred seventy (270) days
following the date of the casualty unless the restoration has been substantially
completed (including the issuance of a use and occupancy permit) on or prior to
such two hundred seventieth (270th) day.

-24-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        23.         Eminent Domain.

                      23.1        In the event the whole of the Demised
Premises, or such part thereof and/or of the Building as shall substantially
interfere with the Tenant’s use and occupancy thereof, shall be taken for any
public or quasi-public purpose by any lawful power or authority by exercise of
the right of appropriation, condemnation or eminent domain, or sold to prevent
such taking, Tenant or Landlord may terminate this Lease effective as of the
date possession is required to be surrendered to said authority.

                      23.2        In the event of a partial taking of the
Building, the Project or of drives, walkways, and parking areas serving the
Building for any public or quasi-public purpose by any lawful power or authority
by exercise of right of appropriation, condemnation, or eminent domain, or sold
to prevent such taking then without regard as to whether any portion of the
Demised Premises occupied by Tenant was so taken, Landlord may elect to
terminate this Lease as of such taking if such taking is, in the reasonable
opinion of Landlord, of a material nature such as to make it uneconomical to
continue use of the unappropriated portion for purposes of office rentals or
laboratory space.

                      23.3        Tenant shall be entitled to any award which is
specifically awarded as compensation for the taking of Tenant’s personal
property, which was installed at Tenant’s expense and for costs of Tenant moving
to a new location. Except as before set forth, any award for such taking shall
belong to Landlord.

                      23.4        If upon any taking of the nature described in
this Article 23 this Lease continues in effect, Landlord shall promptly proceed
to restore the Demised Premises, Building, and Project to substantially their
same condition prior to such partial taking to the extent such restoration is
feasible, as determined by Landlord in its sole discretion. The Rent shall be
abated proportionately based upon the extent to which Tenant’s use of the
Demised Premises has decreased on the basis of the percentage of the rental
value of the Demised Premises after such taking and the rental value of the
Demised Promises prior to such taking.

        24.         Tenant’s Default and Landlord’s Remedies.

                      24.1        An event of default (“Event of Default”) shall
exist under this Lease if:

                                     (a)        Tenant fails to pay any rent or
any other charges due and payable by Tenant under this Lease when due and such
failure continues for more than five (5) days following Tenant’s receipt of
written notice thereof from Landlord (provided, however, that no such notice
shall be required in the event that Landlord has given two (2) such notices to
Tenant within the preceding 365 days);

                                     (b)        Tenant’s estate created by this
Lease is taken by execution or other legal process;

-25-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                     (c)         Tenant is adjudicated bankrupt
or insolvent according to law; or any assignment is made of the property of
Tenant for the benefit of creditors; or a receiver, guardian, conservator,
trustee in voluntary bankruptcy or other similar officer is appointed to take
charge of all or any substantial part of Tenant’s property by a court of
competent jurisdiction; or a petition is filed for the reorganization of Tenant
or any guarantor of Tenant’s obligations hereunder under any provisions of the
Bankruptcy Act now or hereafter enacted, and such proceeding is not dismissed
within 60 days after it is begun; or Tenant files a petition for reorganization,
or for arrangements under any provisions of the Bankruptcy Act now or hereafter
enacted and providing a plan for a debtor to settle, satisfy or extend the time
for the payment of debts; or

                                     (d)        Tenant fails to perform or
observe any of its other obligations under this Lease within thirty (30) days
after written notice from Landlord to Tenant specifying the failure, provided,
however, if such obligation(s) cannot reasonably be performed or observed within
said thirty (30) day period, Tenant shall not be in default so long as Tenant
has commenced curative action and is continuously and diligently prosecuting
such curative action to completion and same is capable of completion within
ninety (90) days.

                     24.2        If an Event of Default shall exist hereunder,
in addition to any and all other rights or remedies of Landlord in this Lease or
at law or in equity, Landlord may do any or all of the following, without
further notice or demand to Tenant or any other person:

                                     24.2.1         Termination - Landlord may
declare the Lease Term ended (even after it has relet the Demised Premises
without terminating this Lease) and may re-enter and retake possession of the
Demised Premises and remove all persons and property from the Demised Premises.
If Landlord terminates this Lease under this Section 24.2.1., Tenant shall pay
to Landlord, in addition to any other amounts Tenant is obligated to pay to
Landlord under this Lease:

                                                         (a)         Any unpaid
Rent, including interest at the Default Rate, that is due when this Lease is
terminated; plus

                                                         (b)        Any other
amount necessary to compensate Landlord for its damages connected with Tenant’s
failure to perform its obligations under this Lease, such as costs to re-enter
and retake possession of the Demised Premises and remove all persons and
property from the Demised Premises, to alter, repair, and decorate the Demised
Premises, and reasonable attorneys’ fees, advertising, and other reletting
costs; plus

                                                         (c)        The net
present value (discounted at the then Wall Street Journal “prime” or similar
rate) of the difference between (x) the Basic Annual Rent which would thereafter
had remained to be paid under this Lease had such termination not occurred and
(y) the fair rental value of the Demised Premises for the period following such
termination and through the date upon which the Term was otherwise, in the
absence of such termination, most recently scheduled to expire.

        Nothing in this Lease shall limit Landlord’s right to recover as damages
in any bankruptcy, insolvency, receivership, reorganization or arrangement
proceeding the maximum allowed by the law then governing such proceedings, even
if that amount is greater than the amount Landlord may recover under this Lease.

-26-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                       24.2.2         Rent Suit without
Re-entry/Termination - Landlord may sue to collect Rent (as it accrues under
this Lease) and damages (including reasonable attorneys’ fees and the cost to
renovate the Demised Premises) without retaking possession of the Demised
Premises or terminating this Lease.

                                       24.2.3         Re-entry without
Termination - Landlord may reenter and retake possession of the Demised Premises
from Tenant by summary proceedings or otherwise and remove Tenant and any other
occupants from the Demised Premises in such a manner as Landlord deems advisable
with legal process. Landlord also may remove from the Demised Premises all or
any of the personal property in the Demised Premises and may place it in storage
at a public warehouse at the expense and risk of the owner or owners thereof.
“Re-enter” or “re-entry” as used in this Lease are not restricted to their
technical meaning but are used in their broadest sense. Neither Landlord’s
commencement and prosecution of any action in unlawful detainer, ejectment or
otherwise, nor Landlord’s execution of any judgment or decree obtained in any
action to recover possession of the Demised Premises, nor any action to recover
possession of the Demised Premises, nor any other re-entry and removal, shall
terminate this Lease (even if the re-entry is done under summary proceedings or
otherwise) or discharge Tenant from any obligation under this Lease. In any of
such events, Tenant shall continue to be liable to pay Rent and to perform all
of its other obligations under this Lease, and Tenant shall pay to Landlord all
monthly deficits in Rent, after any such re-entry, in monthly installments as
the amounts of such deficits from time to time are ascertained. If Landlord
retakes possession, Landlord may relet parts or all of the Demised Premises for
terms greater or less than or equal to the unexpired part of the Lease Term on
such terms and conditions and for such rent as the Landlord deems proper.
Landlord shall apply the rent from such reletting (if and when received): first,
to pay any indebtedness other than Rent due under this Lease from Tenant to
Landlord; second, to pay any cost to relet (including costs to alter, repair or
decorate the Demised Premises as Landlord deems advisable); third, to pay Rent
due and unpaid under this Lease; and the residue, if any, to be held by Landlord
and applied to pay future Rent as it becomes due. If the Rent received from
reletting, after being applied as required in this Section 24.2.3, is not enough
to pay the Rent under this Lease, then Tenant shall have no right to any excess.
Tenant also shall pay to Landlord, as soon as ascertained, any costs to relet,
alter, and repair not covered by the Rent received from reletting, including
brokerage commissions and reasonable attorneys’ fees. Nothing in this Lease
shall obligate Landlord to relet all or any part of the Demised Premises.

                                       24.2.4         Landlord’s Right to Cure
Tenant’s Default.

        If an Event of Default shall exist hereunder, Landlord may perform any
action required of Tenant under the Lease, and Tenant shall pay Landlord, within
thirty (30) days following Tenant’s receipt of written demand by Landlord all of
Landlord’s expenses (including, without limitation, reasonable attorneys’ fees)
to perform the action.

-27-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                       24.2.5         Landlord’s and Tenant’s
Costs.

        In the event that either party shall default hereunder and such default
shall result in the commencement of legal or other proceedings in respect
thereof, then the prevailing party in any such proceeding shall be entitled to
such reasonable attorneys’ fees and expenses as the Court in such proceeding may
award it pursuant hereto.

                                       24.2.6         Counterclaim.

        If Landlord files suit for non-payment of Rent or other amounts due
under this Lease, Tenant will not interpose any non-compulsory counterclaim
except in a separate action brought by Tenant. The covenants to pay Rent and
other amounts hereunder are independent covenants, and Tenant shall have no
right to hold back, offset or fail to pay any such amounts for default by
Landlord or any other reason whatsoever.

                                       24.2.7        Waiver of Rights of
Redemption.

        To the extent permitted by law, Tenant waives any and all rights of
redemption granted by or under any present or future laws if Tenant is evicted
or dispossessed for any cause, or if Landlord obtains possession of the Demised
Premises due to Tenant’s default hereunder or otherwise.

                                      24.2.8         Waiver of Trial by Jury.

        Landlord and Tenant waive all rights to a trial by jury in any action,
counterclaim, or proceeding based upon, or related to, the subject matter of
this Lease. This waiver applies to all claims against all parties to such
actions and proceedings, including parties who are not parties to this Lease.
This waiver is knowingly, intentionally, and voluntarily made by each party and
each party acknowledges that neither the other party nor any person acting on
behalf of the other party, has made any representations to induce this waiver of
trial by jury or in any way to modify or nullify its effect. Each party further
acknowledges that it has been represented (or has had the opportunity to be
represented) in the signing of this Lease and in the making of this waiver by
independent legal counsel, selected of its own freewill and that it has had the
opportunity to discuss this waiver with counsel. Each party further acknowledges
that it has read and understands the meaning and ramifications of this waiver
provision.

                       24.3        Landlord shall have the right to terminate
this Lease, without penalty or charge to Landlord or Tenant, in the event that
the Demised Premises remains vacant for more than one hundred twenty (120) days
(other than if such vacancy is in connection with an alteration, renovation,
addition, repair or improvement thereto).

         25.         Assignment or Subletting.

                       25.1        Except as hereinafter provided, Tenant shall
not, either voluntarily or by operation of law, directly or indirectly, sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Demised Premises or any part hereof, or permit or suffer the Demised
Premises or any part thereof to be used or occupied as work space, storage
space, mailing privileges, concession or otherwise by anyone other than Tenant
or Tenant’s employees, without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed. Landlord shall be deemed to have acted reasonably in withholding its
consent if, inter alia, the proposed use of the Demised Premises by the proposed
assignee or subtenant is substantially more hazardous and burdensome than the
Permitted Use (or, if more burdensome, than the present use by Tenant and/or any
affiliate thereof in other locations leased by Tenant or any affiliate of Tenant
from Landlord or any affiliate of Landlord) or if the net worth of the proposed
assignee or subtenant (in the case of a proposed sublease covering more than
fifty percent (50%) of the Demised Premises) is less than Three Million Dollars
($3,000,000).

-28-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       25.2         If Tenant is a corporation, the shares of
which are not traded upon a stock exchange or in the over-the-counter market, a
transfer or series of transfers whereby fifty (50%) or more of the issued and
outstanding shares of such corporation are or the voting control is transferred
(but excepting transfers upon deaths of individual shareholders) from a person
or persons or entity or entities (or affiliates thereof) which were owners or
warrant holders thereof (or affiliates of such owners or warrant holders) at the
time of execution of this Lease to persons or entities who were not owners of
shares or holders of warrants of the corporation (or affiliates of such owners
or warrant holders) at the time of execution of this Lease (or to any persons or
entities who are not then affiliates of any such original owners, holders or
other affiliates) shall be deemed an assignment of this Lease requiring the
consent of Landlord as provided in Section 25.1 above. The foregoing shall not
apply to transfers among stockholders existing at the time of such transfer, nor
to transfers from any such holders to affiliates, family members, spouses or
employees thereof, nor to any transfer pursuant to which all or a substantial
amount of the transferred shares are intended to be transferred or thereafter
traded on a public exchange (including in the so-called over-the-counter
market).

                       25.3         If Tenant desires to assign this Lease to
any entity into which Tenant is merged, with which Tenant is consolidated, or
which acquires all or substantially all of the assets of Tenant, provided that
the assignee first executes, acknowledge and delivers to Landlord an agreement
whereby the assignee agrees to be bound by all of the covenants and agreements
in this Lease and that the assignee shall have a net worth (determined in
accordance with generally accepted accounting principles consistently applied)
immediately after such assignment which is at least equal to Three Million
Dollars ($3,000,000) (as so determined), then Landlord, upon receipt of proof of
foregoing, will consent to the assignment. The provisions of Sections 25.4,
25.5, 25.6 and 25.10 shall not be applicable to assignments of this Lease
pursuant to this Section 25.3.

                       25.4         In the event Tenant desires to assign,
sublease, hypothecate or otherwise transfer this Lease or sublet the Demised
Premises, then at least fifteen (15) business days, but not more than ninety
(90) days, prior to the date when Tenant desires the assignment or sublease to
be effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing information (including references) concerning
the character of the proposed assignee or sublessee, the Assignment Date, any
ownership or commercial relationship between Tenant and the proposed assignee or
sublessee, and the consideration and all other material terms and conditions of
the proposed assignment or sublease, all in such detail as Landlord shall
reasonably require. Landlord may, by giving written notice to Tenant within 15
business days after receipt of the Assignment Notice: (i) grant or refuse such
consent in its reasonable discretion as provided in Sections 25.1 and 25.5
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease or assignment prior to the effective
date of any such subletting or assignment), or (ii) terminate this Lease in
accordance with Section 25.10 with respect to the space described in the
Assignment Notice as of the Assignment Date. Tenant shall also reimburse
Landlord for any, reasonable attorneys fees and other costs or overhead expenses
incurred by Landlord (not to exceed $2,000.00 for any one request) in reviewing
Tenant’s request for such assignment.

-29-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       25.5         Landlord in making its determination as to
whether consent should be given to a proposed assignment or sublease, may give
consideration to the financial strength of the proposed subtenant (in the case
of a proposed sublease covering more than fifty percent (50%) of the Demised
Premises) or assignee (notwithstanding Tenant remaining liable for Tenant’s
performance), any change in use which such subtenant or assignee proposes to
make in use of Demised Premises and any desire of Landlord to exercise any
rights under Section 25.10 to terminate this Lease. In no event shall Landlord
be deemed to be unreasonable for declining to consent to a transfer to a
subtenant or assignee of poor reputation, lacking financial qualifications (in
the case of a proposed sublease, only if the proposed sublease covers more than
fifty percent (50%) of the Demised Premises), or seeking change in use, subject
to Section 10.1 hereby, which would reduce the number of square feet of the
Demised Premises used for laboratories (including vivarium rooms) below the
level as of the Delivery Date.

                       25.6        As conditions precedent to Landlord
considering a request by Tenant to Tenant’s transfer of rights or sharing of the
Demised Premises, Landlord may require any or all of the following:

                                      (a)         Tenant shall remain fully
liable under this Lease during the unexpired Term;

                                      (b)         Tenant shall provide Landlord
with evidence concerning the relevant business experience, financial
responsibility and status of the third party concerned;

                                      (c)         Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees, charges and disbursements (not to exceed
$2,000.00 for any one request) incurred in connection with the review,
processing, documentation and approval or disapproval of such request;

                                      (d)         If Tenant’s transfer of rights
or sharing of the Demised Premises results in the receipt by, on behalf or on
account of Tenant of any consideration of any kind whatsoever (including, but
not by way of limitation, a premium rental for a sublease or lump sum payment
for an assignment) in excess of the rental and other charges due Landlord under
this Lease, Tenant shall pay fifty percent (50%) of said excess to Landlord
(after deduction from such excess all costs and expenses incurred by Tenant in
connection with any assignment or sublease, including, without limitation,
alterations, concessions, commissions, advertising and legal fees). If said
consideration consists of cash paid to Tenant said payment to Landlord shall be
made upon receipt by Tenant of said cash payment;

                                      (e)         Written agreement from any
third party concerned that in the event Landlord gives such third party notice
that an Event of Default has occurred under this Lease, such third party shall
thereafter make all payments otherwise due Tenant directly to Landlord for so
long as such Event of Default remains uncured, which payments will be received
by Landlord without any liability on Landlord except to credit such payment
against those due under the Lease, and any such third party shall agree to
attorn to Landlord or its successors and assigns should this Lease be terminated
for any reason; provided, however that in no event shall Landlord or its
successors or assigns be obligated to accept such attornment;

-30-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                      (f)         Any such transfer and consent
shall be effected on forms reasonably satisfactory to Landlord and Tenant as to
form and substance;

                                      (g)         No Event of Default shall
exist hereunder in any respect;

                                      (h)         Landlord shall not be bound by
any provision of any agreement pertaining to Tenant’s transfer of rights or
sharing of the Demised Premises;

                                      (i)         Tenant shall deliver to
Landlord one executed copy of any and all written instruments evidencing or
relating to Tenant’s transfer of rights or sharing of the Demised Premises; and

                                      (j)         A list of Hazardous Material
(as defined in Section 40.6 below), certified by the proposed sublessee to be
true and correct, which the proposed sublessee intends to use or store in the
Demised Premises. Additionally, Tenant shall deliver to Landlord, on or before
the date any proposed sublessee takes occupancy of the Demised Premises, all of
the items relating to Hazardous Materials of such proposed sublessee as
described in Section 40.1.1 below.

                       25.7         Any sale, assignment, hypothecation or
transfer of this Lease or subletting of the Demised Premises that is not in
compliance with the provisions of this Article 25 shall constitute an Event of
Default if any such non-complying sale, assignment, hypothecation or transfer is
not rescinded within ten (10) days after Tenant’s receipt of notice from
Landlord.

                       25.8         The consent by Landlord to an assignment or
subletting shall not relieve Tenant or any assignees of this Lease or sublessee
of the Demised Premises from obtaining the consent of Landlord to any further
assignment or subletting nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under the Lease.

                       25.9         Notwithstanding any subletting or
assignment, Tenant shall remain fully and primarily liable for the payment of
all Rent and other sums due, or to become due hereunder, and for the full
performance of all other terms, conditions, and covenants to be kept and
performed by Tenant. The acceptance of Rent or any other sum due hereunder, or
the acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Demised Premises.

                      25.10        If Tenant delivers to Landlord an Assignment
Notice indicating a desire to assign this Lease to a transferee pursuant to a
transaction requiring Landlord’s consent hereunder, then Landlord shall have the
option, exercisable by giving notice to Tenant at any time within fifteen (15)
business days after Landlord’s receipt of the Assignment Notice, to terminate
this Lease as of the date specified in the Assignment Notice as the Assignment
Date. If Landlord exercises such option, then Tenant shall have the right to
withdraw such Assignment Notice by delivery to Landlord written notice of such
election within five (5) days after Landlord’s delivery of notice electing to
exercise such option to terminate. In the event Tenant withdraws the Assignment
Notice as hereinabove provided, this Lease shall continue in full force and
effect as if such Assignment Notice had never been given. In the event Tenant
does not so withdraw the Assignment Notice as hereinabove provided, this Lease,
and the term and estate herein granted, shall terminate as of the Assignment
Date. No failure of Landlord to exercise any such option to terminate this Lease
shall be deemed to be Landlord’s consent to the proposed assignment, sublease or
other transfer.

-31-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     25.11        None of the terms of this Section 25 shall
apply to any sublease between Tenant and any affiliate or subsidiary of Tenant
nor to any arrangements (whether designated subleases, licenses or otherwise),
other than assignments, between Tenant and any person with whom Tenant or any
affiliate or subsidiary of Tenant has any scientific collaboration, joint
venture, licensing arrangement or other similar relationship. In addition,
Tenant shall have the right to assign this Lease to a subsidiary or affiliate of
Tenant provided that Tenant shall unconditionally guaranty all obligations of
such assignee.

                     25.12        Any consent, approval or other action required
of Landlord under this Article 25 and not received by Tenant within fifteen (15)
business days following Tenant’s written request therefor shall be deemed
granted and/or waived as the case may be in accordance with the terms of the
Assignment Notice.

        26.        Intentionally omitted.

        27.        Bankruptcy.

                     27.1        In the event a debtor, trustee, or debtor in
possession under the Bankruptcy Code, or other person with similar rights,
duties and powers under any other law, proposes to cure any default under this
Lease or to assume or assign this Lease, and is obliged to provide adequate
assurance to Landlord that (i) a default will be cured, (ii) Landlord will be
compensated for its damages arising from any breach of this Lease, or (iii)
future performance under this Lease will occur, then adequate assurance shall
include any or all of the following, as designated by Landlord:

                                     (a)        Those acts specified in the
Bankruptcy Code or other law as included within the meaning of adequate
assurance, even if this Lease does not concern a shopping center or other
facility described in such laws;

                                     (b)        A prompt cash payment to
compensate Landlord for any monetary defaults or actual damages arising directly
from a breach of this Lease;

                                     (c)        A cash deposit in an amount at
least equal to the Security Deposit as referenced in 2.1.8 originally required
at time of execution of this Lease.

                                     (d)        The assumption or assignment of
all of Tenant’s interest and obligations under this Lease.

-32-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         28.         Definition of Landlord.

                       28.1         The term “Landlord” as used in this Lease,
so far as covenants or obligations on the part of Landlord are concerned, shall
be limited to mean and include only Landlord or the successor-in-interest of
Landlord under this Lease at the time in question. In the event of any transfer,
assignment or the conveyance of Landlord’s title or leasehold, the Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved, from and after the date of
such transfer, assignment or conveyance, of all liability for the performance of
any covenants or obligations contained in this Lease thereafter to be performed
by Landlord and, without further agreement, the transferee of such title or
leasehold shall be deemed to have assumed and agreed to observe and perform any
and all obligations of Landlord hereunder, during its ownership or ground lease
of the Demised Premises. Landlord may transfer its interest in the Demised
Premises or this Lease without the consent of Tenant and such transfer or
subsequent transfer shall not be deemed a violation on the part of Landlord or
the then grantor of any of the terms or conditions of this Lease. The foregoing
notwithstanding, Landlord shall not be released from or in respect of any
liability or obligation accruing prior to such transfer nor shall the terms of
Section 31 apply thereto.

         29.         Estoppel Certificate.

                       29.1         Tenant shall within ten (10) days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing
substantially in the form attached to this Lease as Exhibit “C” with the blanks
filled in, and on any other form reasonably requested by a proposed lender or
purchaser, (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advance, if any, (ii)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed
and (iii) setting forth such further brief factual information with respect to
this Lease or the Demised Premises as may be reasonably requested thereon. Any
such statement may be relied upon by any prospective purchaser or encumbrancer
of all or any portion of the real property of which the Demised Premises are a
part. Tenant’s failure to deliver such statement within such time shall, at the
option of Landlord, constitute a default under this Lease, and, in any event,
shall be conclusive upon Tenant that the Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution. Landlord shall
similarly deliver to Tenant upon request, a similar estoppel certificate or
statement setting forth such similar or other brief factual information as
Tenant may reasonably request. Any such statement requested by Tenant may be
relied upon by any assignee, sublessee, purchaser, lender, investor, advisor or
other similar person with respect to Tenant. Landlord’s failure to execute and
return any such statement requested by Tenant within ten (10) days following
Landlord’s receipt thereof from Tenant shall constitute conclusive evidence of
the facts recited therein.

         30.         Intentionally omitted.

         31.         Limitation of Landlord’s Liability.

-33-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       31.1         If Landlord is in default of this Lease, and
as a consequence, Tenant recovers a money judgment against Landlord, the
judgment shall be satisfied only out of the proceeds of sale received on
execution of the judgment and levy against the right, title and interest of
Landlord in the Building and Project of which the Demised Premises are a part,
and/or out of rent or other income from such real property receivable by
Landlord, and/or out of the consideration received by Landlord from the sale,
financing, refinancing, or other disposition of all or any part of Landlord’s
right, title, and interest in the Building and Project of which the Demised
Premises are a part, and/or out of any amounts distributed to or otherwise
received by Landlord from and after the date that Tenant has first made a
written demand upon Landlord for such amounts.

                       31.2         Landlord shall not be personally liable for
any deficiency. If Landlord is a partnership or joint venture, the partners of
such partnership shall not be personally liable and no partner of Landlord shall
be sued or named as a party in any suit or action or service of process be made
against any partner of Landlord except as may be necessary to secure
jurisdiction of the partnership or joint venture. If Landlord is a corporation,
the shareholders, directors, officers, employees, and/or agents of such
corporation shall not be personally liable and no shareholder, director,
officer, employee or agent of Landlord shall be sued or named as a party in any
suit or action or service of process made against any shareholder, director,
officer, employee or agent of Landlord. If Landlord is a limited liability
company, the members, managers, employees and/or agents of such limited
liability company shall not be personally liable and no member, manager,
employee or agent of Landlord shall be sued or named as a party in any suit or
action or service of process made against any member, manager, employee or agent
except as may be necessary to secure jurisdiction of such limited liability
company. No partner, shareholder, member, director, employee, or agent of
Landlord shall be required to answer or otherwise plead to any service of
process and no judgment will be taken or writ of execution levied against any
partner, shareholder, director, employee or agent of Landlord. Nothing contained
in this Section 31.2 shall restrict Tenant from commencing a legal action
against any person described in this Section 31.2 seeking to obtain a return of
any amounts distributed to or otherwise received by such person from and after
the date that Tenant first made a written demand upon Landlord for such amounts.
The immediately preceding sentence shall not be applicable to shareholders or
other owners (in such capacity) so long as the stock of Landlord is publicly
traded.

                       31.3         Each of the covenants and agreements of this
Article 31 shall be applicable to any covenant or agreement either expressly
contained in this Lease or imposed by statute or by common law and shall survive
the termination of this Lease.

         32.         Project Control by Landlord.

                       32.1         Landlord reserves full control over the
Building and Project to the extent not inconsistent with Tenant’s enjoyment of
the Demised Premises in accordance with the terms hereof. Subject to the
foregoing, this reservation includes but is not limited to right of Landlord to
convert the Building and or other buildings within the Project to condominium
units, the right to grant easements and licenses to others and the right to
maintain or establish ownership of Building separate from fee title to land.

-34-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       32.2         Tenant shall, should Landlord so request,
promptly join with Landlord in execution of such documents as may be reasonably
appropriate to assist Landlord to implement any such action provided Tenant need
not execute any document which is of nature wherein liability is created in
Tenant or if by reason of the terms of such document, Tenant will be deprived of
the quiet enjoyment and use of the Demised Premises as granted by this Lease.

                       32.3         Landlord may, at any and all reasonable
times during business hours and upon reasonable advance notice (provided that no
time restrictions shall apply or advance notice need be given if an emergency
necessitates an immediate entry), enter the Demised Premises to (a) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (b) supply any service Landlord is required to provide hereunder, (c)
show the Demised Premises to prospective mortgagees, investors (but not
competitors of Tenant), purchasers or (only during the final 400 days of the
Term) tenants, (d) post notices of nonresponsibility, (e) access the telephone
equipment, electrical substation and fire risers, and (f) alter, improve or
repair any portion of the Building other than the Demised Premises, but for
which access to the Demised Premises is necessary. In connection with any such
alteration, improvement or repair, Landlord may erect in the Demised Premises or
elsewhere in the Project scaffolding and other structures reasonably required
for the work to be performed. In no event shall Tenant’s Rent abate as a result
of any such entry or work; provided, however, that all such work shall be done
in such a manner as to cause the least interference to Tenant as reasonably
possible. If an emergency necessitates immediate access to the Demised Premises,
Landlord may use whatever force is necessary to enter the Demised Premises and
any such entry to the Demised Premises shall not constitute a forcible or
unlawful entry to the Demised Premises, a detainer of the Demised Premises, or
an eviction of Tenant from the Demised Premises, or any portion thereof. Other
than in the case of an emergency, Landlord’s entry into the Demised Premises
shall be subject to such reasonable security restrictions as Tenant may
reasonably impose and Landlord shall not enter any of Tenant’s “secure” areas of
which Landlord has notice unless accompanied by a representative of Tenant;
Tenant hereby agreeing to have a representative available to Landlord for such
purpose at all times during business hours. In addition, such entry and/or use
by Landlord shall be subject to such further reasonable rules as Tenant may
require to the extent that such entry and/or use might adversely affect the
health or safety of any animals being used in the Demised Premises or the
integrity of any experiments or studies being conducted on any such animals.

        33.          Quiet Enjoyment.

        So long as Tenant is not in default, Landlord covenants that Landlord or
anyone acting through or under Landlord will not disturb Tenant’s occupancy of
the Demised Premises except as permitted by the provisions of this Lease.

        34.          Intentionally Omitted.

        35.          Subordination and Attornment.

                       35.1          Subject to the other terms hereof, this
Lease shall be subject and subordinate to the lien of any mortgage, deed of
trust, or lease in which Landlord is tenant now or hereafter in force against
the Project and Building and to all advances made or hereafter to be made upon
the security thereof.

-35-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       35.2         Notwithstanding the foregoing, Tenant shall
execute and deliver upon demand such further reasonable instrument or
instruments, reasonably acceptable to Tenant, evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be reasonably required by Landlord.
However, if any such mortgagee, beneficiary or landlord under lease wherein
Landlord is tenant so elects, this Lease shall be deemed prior in lien to any
such lease, mortgage, or deed of trust upon or including the Demised Premises
regardless of date and Tenant will execute a statement in writing to such effect
at Landlord’s request. Any such statement must be reasonably acceptable to
Tenant.

                       35.3          In the event any proceedings are brought
for foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by the Landlord covering the Demised Premises,
Tenant shall at the election of the purchaser at such foreclosure or sale attorn
to the purchaser upon any such foreclosure or sale and recognize such purchaser
as the Landlord under this Lease.

                       35.4          The foregoing subordination is expressly
contingent upon Landlord and each party benefiting therefrom (e.g., the lender
or ground lessor) executing a non-disturbance agreement with Tenant, in such
form as the parties thereto may reasonably agree but providing Tenant and the
lender or ground lessor, as the case may be, substantially and in all material
respects with the rights and benefits set forth in the form attached hereto as
Exhibit “E”.

        36.          Surrender.

                       36.1          No surrender of possession of any part of
the Demised Premises shall release Tenant from any of its obligations hereunder
unless accepted by Landlord.

                       36.2          The voluntary or other surrender of this
Lease by Tenant shall not work a merger, unless Landlord consents and shall, at
the option of Landlord, operate as an assignment to it of any or all subleases
or subtenancies.

                       36.3          The voluntary or other surrender of any
ground or underlying lease that now exists or may hereafter be executed
affecting the Building or Project, or a mutual cancellation, thereof, or of
Landlord’s interest therein, shall not work a merger and shall, at the option of
the successor of Landlord’s interest in the Building or Project, operate as an
assignment of this Lease.

        37.          Waiver and Modification.

        No provision of this Lease may be modified, amended or added to except
by an agreement in writing. The waiver by Landlord of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.

        38.          Intentionally omitted.

-36-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        39.        Tenant Improvements.

        Landlord shall make available to Tenant an allowance for certain
improvements to be made in the Demised Premises as agreed between Landlord and
Tenant (“Tenant’s Work”), in the amount up to Five Dollars ($5.00) per rentable
square foot of the Demised Premises, or $82,030.00 (the “Landlord’s
Contribution”). Tenant will perform and complete Tenant’s Work in compliance
with this Lease and such rules and regulations as Landlord may reasonably make
and in accordance with all applicable laws, orders, regulations and requirements
of all governmental authorities, Landlord’s insurance carriers and the board of
fire underwriters having jurisdiction. Prior to the commencement Tenant’s Work,
Tenant shall submit to Landlord, for Landlord’s approval (which approval shall
not be unreasonably withheld, conditioned or delayed), the names of contractors
who will perform Tenant’s Work, which contractors shall be required to carry
reasonable insurance. All Tenant’s Work shall be subject to Landlord’s or
Landlord’s representative’s reasonable approval. Upon completion of Tenant’s
Work, Tenant may submit to Landlord evidence of payment for Tenant’s Work, along
with final lien waivers and such other documentation as Landlord may reasonably
require, and Landlord shall promptly disburse Landlord’s Contribution to Tenant.
Tenant shall have no right to use Landlord’s Contribution after the first
anniversary of the Rent Commencement Date. Tenant may not use any part of
Landlord’s Contribution for the acquisition of personal property or the payment
of Rent. If the cost of Tenant’s Work exceeds Landlord’s Contribution, Tenant
shall pay such excess.

        40.        Hazardous Materials.

                     40.1        Tenant shall not cause or permit any Hazardous
Material (as hereinafter defined) to be brought upon, kept or used in or about
the Demised Premises or the Project in violation of applicable law by Tenant,
its agents, employees, contractors or invitees. If (i) Tenant breaches the
obligation stated in the preceding sentence, or (ii) the presence of Hazardous
Materials (except Hazardous Materials which Tenant can prove (A) migrated onto
the Project from adjacent property or (B) were introduced to the Project as the
result of an accident or spill occurring in connection with any railroad traffic
on the railroad tracks running along the northern end of the Project) results in
contamination of the Demised Premises, the Building, the Project or any adjacent
Property, or (iii) contamination of the Demised Premises, the Building, the
Project or any adjacent Property by Hazardous Material otherwise occurs during
the term of this Lease or any extension or renewal hereof or holding over
hereunder as a result of the actions or omissions of Tenant or its agents, then
Tenant shall indemnify, defend and hold Landlord, its agents and contractors
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, or losses (including, without limitation, diminution in value of
the Demised Premises or any portion of the Project, damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Demised
Premises or Project, damages arising from any adverse impact on marketing of
space in the Demised Premises or the Project, and sums paid in settlement of
claims, attorneys’ fees, consultant fees and expert fees) which arise during or
after the Lease term as a result of such contamination. This indemnification of
Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision because of any such Hazardous Material present in the air,
soil or ground water above on or under the Demised Premises. Without limiting
the foregoing, if the presence of any Hazardous Material on the Demised
Premises, the Building, the Project or any adjacent Property, caused or
permitted by Tenant or its agents results in any contamination of the Demised
Premises, the Building, the Project or any adjacent Property, Tenant shall
promptly take all actions at its sole expense as are necessary to return the
Demised Premises, the Building, the Project or any adjacent Property, to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Demised Premises, the
Building or the Project.

-37-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                    40.1.1         Landlord acknowledges that it
is not the intent of this Article 40 to prohibit Tenant from operating its
business as described in Section 2.1.9 above. Tenant may operate its business
according to the custom of the industry so long as the use or presence of
Hazardous Material is strictly and properly monitored according to all
applicable governmental requirements. As a material inducement to Landlord to
allow Tenant to use Hazardous Material in connection with its business, Tenant
agrees to deliver to Landlord prior to the Rent Commencement Date a list
identifying each type of Hazardous Material to be present on the Demised
Premises and setting forth any and all governmental approvals or permits
required in connection with the presence of such Hazardous Material on the
Demised Premises (“Hazardous Material List”). Tenant shall deliver to Landlord
an updated Hazardous Material List at least once a year and shall also deliver
an updated list before any new Hazardous Material is brought onto the Demised
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (if any) (hereinafter referred to as the “Documents”)
relating to the handling, storage, disposal and emission of Hazardous Material
prior to the Rent Commencement Date, or if unavailable at that time, concurrent
with the receipt from or submission to a governmental agency: permits;
approvals; reports and correspondence; storage and management plans; notice of
violations of any laws; plans relating to the installation of any such storage
tanks to be installed in or under the Project by Tenant (provided, said
installation of tanks shall only be permitted after Landlord has given Tenant
its written consent to do so, which consent may be withheld in Landlord’s sole
and absolute discretion); and all closure plans or any other documents required
by any and all federal, state and local governmental agencies and authorities
for any storage tanks installed in, on or under the Project for the closure of
any such tanks. Tenant is not required, however, to provide Landlord with any
portion(s) of the Documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Material or hazardous activities. It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors. At
the written request of Landlord, Tenant agrees that it shall enter into a
written agreement with other tenants at the Building concerning the equitable
allocation of fire control areas within the Building for the storage of
Hazardous Materials. In the event that Tenant’s use of Hazardous Materials is
such that it utilizes fire control areas in the Building in excess of Tenant’s
Pro Rata Share of the Building as set forth in Section 2.1.6 above, Tenant
agrees that it shall, at its own expense, and upon the written request of
Landlord, establish and maintain a separate area of the Demised Premises for the
use and storage of Hazardous Materials, or take such other action so that its
share of the fire control areas of the Building is not greater than Tenant’s Pro
Rata Share of the Building.

-38-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       40.2         Notwithstanding the provisions of Section
40.1 above, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or governmental authority to take
remedial action in connection with Hazardous Material contaminating a property
if the contamination resulted from such party’s action or use of the property in
question, or (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any governmental authority in connection with the
use, disposal or storage of a Hazardous Material, it shall not be unreasonable
for Landlord to withhold its consent to the proposed assignment or subletting.

                       40.3         At any time, and from time to time, prior to
the expiration of the Term (but not more often than two (2) times during the
initial Term, and one (1) time during the renewal term set forth in Section 42
below, unless Landlord, in its reasonable judgment, has a demonstrable basis
upon which to believe that contamination has occurred), Landlord shall have the
right to conduct appropriate tests of the Demised Premises, Building and Project
to demonstrate that contamination has occurred as a result of Tenant’s use of
the Demised Premises. Tenant shall be solely responsible for and shall defend,
indemnify and hold the Landlord, its agents and contractors harmless from and
against any and all claims, costs and liabilities including actual attorneys’
fees, charges and disbursements, arising out of or in connection with any
removal, clean up, restoration and materials required hereunder to return the
Demised Premises and any other property of whatever nature to their condition
existing prior to the time of any such contamination for which Tenant is
responsible pursuant to this Section 40. Notwithstanding the provisions of the
last sentence of Section 7.1(c), Tenant shall pay for the cost of the tests of
the Demised Premises.

                       40.4         If underground or other storage tanks
storing Hazardous Materials are located on the Demised Premises by Tenant or are
hereafter placed on the Demised Premises by or for Tenant, Tenant shall monitor
the storage tanks, maintain appropriate records, implement reporting procedures,
properly close any underground storage tanks, and take or cause to be taken all
other steps necessary or required under the applicable Maryland and Federal
laws.

                       40.5         Tenant’s obligations under this Article 40
shall survive the expiration or earlier termination of the Lease. During any
period of time employed by Tenant or Landlord after the termination of this
Lease to complete the removal from the Demised Premises of any such Hazardous
Materials for which Tenant is responsible pursuant to this Section 40, Tenant
shall continue to pay the full Rent in accordance with this Lease, which Rent
shall be prorated daily. In the event that Landlord leases any portion of the
Demised Premises to a third party, Tenant’s obligation to pay Rent with respect
to any such leased portion pursuant to this Section 40.5 shall cease.

                       40.6          As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the State of Maryland or
the United States government, including, without limitation, the following: (i)
“oil” as defined by Maryland Environment Code Ann., Section 4401(g) (1993), as
amended from time to time, and regulations promulgated thereunder; (ii) any
“hazardous waste”, “hazardous substance” or “release” as defined by the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended from time to time, and regulations promulgated thereunder (“CERCLA”);
(iii) any “hazardous substance” or “hazardous waste” as defined by Maryland
Environmental Code Ann., Title 7, Subtitle 2 (1993), as amended from time to
time, and regulations promulgated thereunder, and (iv) any “solid waste” or
“disposal” as defined in the Resource Conservation and Recovery Act of 1976, as
amended from time to time, and the regulations promulgated thereunder (“RCRA”).
For purposes of this Lease, the term “Hazardous Materials” shall not be deemed
to include substances and materials commonly used by tenants of commercial
office space. Nonetheless, Tenant shall only store reasonable quantities of such
substances and materials and shall store, use and dispose of the same in
compliance with all applicable laws, insurance and labeling requirements.

-39-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         41.        Intentionally Omitted.

         42.        Options to Extend Term.

                      42.1        Provided that (i) this Lease is in full force
and effect, and (ii) Tenant shall not have been in default in respect of the
payment of Rent at any time during the two (2) year period prior to the date on
which Tenant exercises its right to extend the term of this Lease, Tenant shall
have the option to extend the term of this Lease for a renewal term of three (3)
years at a Basic Annual Rent equal to the Basic Annual Rent on the last day of
the term prior to the renewal term plus three percent (3%) or such other amount
as may be agreed upon by Landlord and Tenant, and otherwise on the same terms,
covenants and conditions as are contained in this Lease.

                      42.2        Tenant shall give Landlord written notice of
Tenant’s election to extend the term of this Lease no less than 270 days, but
not more than 360 days, prior to the expiration of the then current term of this
Lease.

        43.         Miscellaneous.

                      43.1        Terms and Headings. Where applicable in this
Lease, the singular includes the plural and the masculine or neuter includes the
masculine, feminine and neuter. The section headings of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.

                      43.2        Examination of Lease. Submission of this
instrument for examination or signature by Tenant does not constitute a
reservation of or option for lease, and it is not effective as a lease or
otherwise until execution by and delivery to both Landlord and Tenant.

                      43.3        Time. Time is of the essence with respect to
the performance of every provision of this Lease in which time of performance is
a factor.

                      43.4        Covenants and Conditions. Each provision of
this Lease performable by Tenant shall be deemed both a covenant and a
condition.

                      43.5        Consents. Whenever consent or approval of
either party is required, that party shall not unreasonably withhold such
consent or approval, except as may be expressly set forth to the contrary.

-40-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      43.6        Entire Agreement. The terms of this Lease are
intended by the parties as a final expression of their agreement with respect to
the terms as are included herein, and may not be contradicted by evidence of any
prior or contemporaneous agreement. The Basic Lease Provisions, general
provisions and Exhibits all constitute a single document and are incorporated
herein.

                      43.7        Severability. Any provision of this Lease
which shall prove to be invalid, void, or illegal in no way affects, impairs or
invalidates any other provision hereof, and such other provisions shall remain
in full force and effect.

                      43.8        Recording. Upon request by Tenant, Landlord
shall execute and deliver to Tenant a document, in recordable form, evidencing
the existence of this Lease (without stating any of the rental provisions) which
document Tenant shall have the right to record in the land records of Montgomery
County, Maryland. Tenant shall pay any and all recordation, transfer or other
taxes or fees associated with the recordation of such document.

                      43.9        Impartial Construction. The language in all
parts of this Lease shall be in all cases construed as a whole according to its
fair meaning and not strictly for or against either Landlord or Tenant.

                      43.10      Inurement. Each of the covenants, conditions
and agreements herein contained shall inure to the benefit of and shall apply to
and be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators, successors, assigns, sublessees, or any
person who may come into possession of said Demised Premises or any part thereof
in any manner whatsoever. Nothing contained in this Section 43.10 shall in any
way alter the provisions against assignment or subletting in this Lease
provided.

                      43.11      Notices. Any notice, consent, demand, bill,
statement, or other communication required or permitted to be given hereunder
must be in writing and shall be effective upon receipt (or refusal of receipt)
(a) when delivered in person, or (b) when sent by registered or certified mail,
return receipt requested, postage prepaid, or (c) when delivered by a nationally
recognized overnight courier service, addressed to Tenant or Landlord at the
addresses shown in Section 2.1.10 of the Basic Lease Provisions. Either party
may, by notice to the other given pursuant to this Section, specify additional
or different addresses for notice purposes.

                      43.12      Maryland Jurisdiction. This Lease shall be
governed by, construed and enforced in accordance with the laws of the State of
Maryland, applied to contracts made in Maryland for Maryland domiciliaries to be
wholly performed in Maryland.

                      43.13      Authority. That individual or those individuals
signing this Lease warrant and represent that said individual or individuals
have the power, authority and legal capacity to sign this Lease on behalf of and
to bind all entities, corporations, partnerships, joint venturers or other
organizations and/or entities on whose behalf said individual or individuals
have signed.

         SIGNATURES APPEAR ON FOLLOWING PAGE

-41-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the date first above written.

        TENANT:       GENE LOGIC INC.,
a Delaware corporation           By: /s/ Philip L. Rohrer, Jr.    

--------------------------------------------------------------------------------

    Name:  Philip L. Rohrer, Jr.    

--------------------------------------------------------------------------------

    Its: Chief Financial Officer    

--------------------------------------------------------------------------------

          LANDLORD:

            ARE – MARYLAND NO. 23, LLC,
a Delaware limited liability company       By:   Alexandria Real Estate
Equities, L.P., a
Delaware limited partnership             By:    ARE-QRS, Corp.,
a Delaware corporation               By: /s/ Jennifer Pappas

--------------------------------------------------------------------------------

      Name: Jennifer Pappas

--------------------------------------------------------------------------------

      Its: V.P. & Assistant Secretary

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT “A” TO LEASE


LEGAL DESCRIPTION AND SITE PLAN

Legal Description:

All of that certain lot or parcel of land situated, lying and being in
Montgomery County, Maryland, and being more particularly described as follows:

Parcel “D” Bennington Corporate Center, recorded in Plat Book 181, Plat #21044
among the Land Records of Montgomery County, Maryland.

TOGETHER with those certain non-exclusive easements contained in Section 3.6 of
the Declaration of Covenant, Conditions and Restrictions of Bennington Corporate
Center recorded in Liber 14457 at folio 376.

[See attached Site Plan]

  EXHIBIT “A” TO
LEASE
-1-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT “B” TO LEASE

        1.        Tenant will not pile, place or permit to be placed any goods,
materials, equipment or other obstructions on the sidewalks or parking lots in
the front, rear or sides of the Building, or in a place and in a matter so as to
block the sidewalks, parking lots and loading areas. Tenant will not obstruct,
in any way, the entry passages, corridors, halls, stairways or elevators of the
Building, or use them in any way other than as a means of passage to and from
the Demised Premises. Tenant will not do anything that directly or indirectly
takes away any of the rights of ingress, egress or natural light from any other
tenant in the Building.

        2.        At any time that other tenants occupy the Project, the
delivery, shipping, loading and unloading of supplies, fixtures and all other
items to and from the Demised Premises will be subject to the reasonable rules
and regulations Landlord may promulgate from time to time with respect to
deliveries and shipments.

        3.        The plumbing facilities will not be used for any purpose other
than that for which they are constructed. No foreign substance of any kind will
be thrown into the plumbing facilities. The expense of any breakage, stoppage or
damage resulting from a violation of this provision by Tenant or any of its
servants, agents, invitees, employees and/or licensees will be borne solely by
Tenant.

        4.        No radio, speakers, television, phonograph or other sound or
similar device (other than a voice and/or phone paging and/or alert system) will
be installed or operated in the Demised Premises on any floor where Tenant is
not the sole tenant without Landlord’s prior written reasonable approval. Tenant
will prevent sounds emanating from the Demised Premises from being heard outside
the Demised Premises in a manner unreasonably disturbing or annoying to other
tenants.

        5.        Tenant, before closing and leaving the Demised Premises, will
ensure that all entrance doors and all exterior windows are locked.

        6.        Tenant will not use the Demised Premises for the sale of any
goods, wares or merchandise to the general public. Tenant will not permit anyone
to lodge in the Demised Premises, provided, however, that nothing herein shall
prevent Tenant from having a minimal number of designated personnel sleep in the
Demised Premises in order to maintain any necessary supervision of the animals
in the Demised Premises.

        7.        Landlord reserves to itself all rights not granted to Tenant
under this Lease, including, but not limited to, the right to install and
maintain “for sale” signs on the exterior of the Building and, during the last
400 days of the Term (or earlier if an Event of Default has occurred and is
continuing), “for lease” signs on the exterior of the Building. In addition,
Landlord shall have the right to erect a tasteful monument sign.

  EXHIBIT “B” TO
LEASE
-1-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT “C” TO LEASE


FORM OF ESTOPPEL CERTIFICATE

        This Tenant Estoppel Certificate (this “Certificate”), dated as of
____________, _____, is executed by Gene Logic Inc. (“Lessee”) in favor of
___________________________________, a ________________________________
(“Lessor”) and _______________________________ (“_________________”).

RECITALS

        A.         Lessee and Lessor have entered Into a Lease dated as of
October 5, 2004 (“Lease”) for a portion of the Property located at
________________________ (the “Property”).

        B.         Pursuant to the Lease, Lessee has agreed that upon the
request of Lessor, Lessee would execute and deliver a tenant estoppel
certificate certifying to the status of the Lease.

        C.         Lessor has requested that Lessee execute this Certificate.
Lessee certifies, warrants, and represents to Lessor and _____________________
as follows:

                     1.         Lessee. Lessee is the lessee of the Property
(the “Leased Premises”), pursuant to the Lease, a correct copy of which is
attached as Exhibit A.

                     2.         Leased Premises. The Leased Premises consist of
________________ (________________) square feet of the (__________) floor of the
Property, as more particularly described in the Lease.

                     3.        Full Force of Lease. As of the date of this
Certificate, the Lease is in full force, has not been terminated, and is to
Lessee’s knowledge, subject only to any offsets, counterclaims, or defenses of
Lessee as are set forth herein.

                     4.        Complete Agreement. The Lease constitutes the
complete agreement between Lessor and Lessee for the Leased Premises and the
Property, and no amendments, modifications or extensions to the Lease, either
written or oral, currently exist, other than ______________________.

                     5.         Acceptance of Leased Premises. Lessee has
accepted and is currently occupying the Leased Premises.

                     6.        Lease Term. The term of the Lease commenced on
_______________ and ends on ________________, subject to the following options
to extend: ________________________________.

                     7.        Purchase Rights. Lessee has no option, right of
first refusal, right of first offer, or other right to purchase all or any
portion of the Leased Premises or all or any portion of the Property, except as
follows:

  EXHIBIT “C” TO
LEASE
-1-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    8.        Rights of Lessee. Except as expressly stated in
this Certificate, Lessee:

                               (a)        has no right to renew or extend the
term of the Lease;

                               (b)        has no option or other right to
purchase all or any part of the Leased Premises or all or any part of the
Property;

                               (c)         has no right, title, or interest in
the Leased Premises, other than as Lessee under the Lease.

                    9.        Rent.

                               (a)         The rent under the Lease is current,
and Lessee is not in default in the performance or any of Its obligations under
the Lease.

                               (b)         Lessee is currently paying base rent
under the Lease in the amount of $__________________ per month. Lessee has not
received and is not entitled to any abatement, refunds, rebates, concessions or
forgiveness of rent or other charges, free rent, partial rent, or credits,
offsets or reductions in rent, except as follows: ____________
_______________________________________________________________________________________________.

                               (c)        Lessee’s estimated share of operating
expenses, common area charges, insurance, real estate taxes and administrative
and overhead expenses is __% and is currently being paid at the rate of
$__________________ per month.

                               (d)         To Lessee’s knowledge, there are no
existing defenses or offsets against rent due or to become due under the terms
of the Lease, and there has been no default or other wrongful act or omission by
the landlord under the lease or otherwise in connection with Lessee’s occupancy
of the Leased Premises, except as follows: ____
_________________________________________________________________________________________________
(if none, please state “None”).

                   10.       Security Deposit. The amount of Lessee’s security
deposit hold by Lessor under the Lease is Dollars ($___________________).

                   11.       Prepaid Rent. The amount of prepaid rent, separate
from the security deposit, is ___________________ Dollars ($___________________)
covering the period from ___________________ to ___________________

                   12.       Insurance. All insurance, if any, required to be
maintained by Lessee under the Lease is presently in effect.

                   13.       Tenant Improvements. To Lessee’s knowledge, all
construction of buildings, site improvements and facilities and interior tenant
improvements and other requirements respecting the Leased Premises which Lessor
was to have performed in accordance with the terms of the Lease have been
performed and completed in all respects and accepted by Lessee, except
_________________. All tenant allowances, reimbursements for construction costs
and other, similar sums agreed to be paid by the landlord respecting the Leased
Premises have been paid, except as follows:
________________________________________________________________________________________________
________________________________________________________________________________________________.

  EXHIBIT “C” TO
LEASE
-2-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    14.        Lessor’s Obligations. As of the date of this
Certificate, to Lessee’s knowledge, Lessor has performed all obligations
required of Lessor under the Lease; no offsets, counterclaims, or defenses of
Lessee under the Lease exist against Lessor, and no events have occurred that,
with the passage of time or the giving of notice, would constitute a basis for
offsets, counterclaims, or defenses against Lessor, except as
follows:_____________________
____________________________________________________________________________________.

                    15.        Assignments by Landlord. Lessee has received no
notice of any assignment, hypothecation or pledge of the Lease or rentals under
the Lease by Landlord.

                    16.        Assignments by Lessee. Lessee has not sublet or
assigned the Leased Premises or leased any portion thereof to any sublessee or
assignee. The address for notices to be sent to Lessee is as set forth in the
Lease.

                    17.        Environmental Matters.

                                 (a)         Lessee is in compliance with
Section 40 of the Lease.

                                 (b)         Lessee has not received any notice,
written or oral, of violation of any Environmental Law and there are no writs,
injunctions, decrees, orders or judgments outstanding, no lawsuits, claims,
proceedings or investigations pending or threatened, relating to the use,
maintenance or operation of the Leased Premises.

                    18.        Notification by Lessee. From the date of this
Certificate and continuing until ________________. Lessee agrees to immediately
notify Lessor and ________________ at the following addresses, on the occurrence
of any event or the discovery of any fact that would make any representation
contained in this Certificate inaccurate:

                                 Alexandria Real Estate Equities, Inc.
                                 135 North Los Robles Avenue
                                 Suite 250
                                 Pasadena, California 91101
                                 Attn: Corporate Secretary

        Lessee makes this Certificate with the knowledge that it will be relied
on by ________________ in agreeing to ________________.

        Lessee has executed this Certificate as of the date first written above
by the person named below, who are duly authorized to do so.

      LESSEE:        

--------------------------------------------------------------------------------

      By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

    Dated:

--------------------------------------------------------------------------------



  EXHIBIT “C” TO
LEASE
-3-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT “D” TO LEASE


ACKNOWLEDGMENT OF RENT COMMENCEMENT DATE

        This acknowledgment is made pursuant to Section 4.4 of that certain
Lease dated October 5, 2004 by and between ARE-MARYLAND NO. 23, LLC, a Delaware
limited liability company, Landlord, and GENE LOGIC INC., a Delaware
corporation, Tenant, with respect to 9 West Watkins Mill Road, Gaithersburg in
the County of Montgomery, Maryland.

        We hereby acknowledge that the Term Commencement Date is _____, the
Delivery Date is ___________ and the Rent Commencement Date of the Lease is
_________.

          TENANT:       GENE LOGIC INC., a Delaware corporation     By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

    LANDLORD:     ARE – MARYLAND NO. 23, LLC,
a Delaware limited liability company     By: Alexandria Real Estate Equities,
L.P.,
a Delaware limited partnership       By: ARE-QRS, Corp.,
a Delaware corporation         By:

--------------------------------------------------------------------------------

      Name:

--------------------------------------------------------------------------------

      Its:

--------------------------------------------------------------------------------



  EXHIBIT “D” TO
LEASE
-1-  



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT “E” TO LEASE

        THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the
“Agreement” is made as of ____________, ____________, between GENE LOGIC INC., a
Delaware Corporation (“Tenant”), having an address at ____________, and
____________ (“Lender”) having an address at ____________.

WITNESSETH:

        WHEREAS, Tenant is the tenant under that certain lease (the “Lease”)
dated ____________, by and between Tenant and ARE-MARYLAND NO. 23, LLC wherein
Landlord leased to Tenant certain premises known as 9 West Watkins Mill Road,
Gaithersburg, MD 20878 (the “Demised Premises”) and located on that certain land
described in Exhibit A attached hereto and made a part hereof (the “Land”); and

        WHEREAS, Landlord is about to make, execute and deliver its Promissory
Note (“Note”) to Lender, which Note shall be secured by, among other security, a
lien encumbering the Land and the improvements constructed thereon (the Land and
such improvements being hereinafter referred to as the “Mortgaged Property”)
pursuant to a Mortgage, Security Agreement and Assignment of Leases and Rents
(as thereafter amended and modified, the “Mortgage”) (the Mortgage and all other
instruments securing the Note are herein collectively called the “Security
Documents”); and

        WHEREAS, Lender and Tenant desire to confirm their agreements with
respect to the Lease and the Security Documents.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, Lender and Tenant hereby agree and covenant as follows:

        1.         Subordination. The Lease and all right, title and created
thereby (including without limitation, any purchase options, rights, etc.) are,
shall be and shall at all times remain and continue respects to the liens and
effect of the Security Documents.

        2.         Non-Disturbance. So long as the Lease is in full force and
effect and Tenant is not in default under the Lease (after notice, if required
pursuant to the Lease, and beyond any period given Tenant to cure such default)
or under this Agreement after notice and a reasonable opportunity to cure:

                    (a)        Subject to Paragraph 3 hereof, Lender will
recognize the Lease and Tenant’s possession of the Demised Premises and Tenant’s
right and privileges under the Lease shall not be diminished or interfered with
by Lender, and Tenant’s occupancy of the Demised Premises shall not be disturbed
by Lender for any reason whatsoever during the term of the Lease or any
extensions or renewals thereof; and

                    (b)        Lender will not join Tenant as a party defendant
in any action or proceeding to foreclose the Mortgage or to enforce any rights
or remedies of Lender under the Mortgage which would cut-off, destroy, terminate
or extinguish the Lease or Tenant’s interest and estate under the Lease.

-1-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph, if it shall be
required under applicable law for Lender to name or join Tenant as a party in a
foreclosure proceeding with respect to the Mortgage, Lender may so name or join
Tenant without in any way diminishing or otherwise affecting the rights and
privileges granted to, or inuring to the benefit of, Tenant under this Agreement
and the Lease, and Lender shall not seek affirmative relief from Tenant in such
action or proceeding, nor shall the Lease be cut off or terminated, nor Tenant’s
possession thereunder disturbed.

        3.         Attornment.

                    (a)         Tenant acknowledges that it has notice that
Landlord’s interest under the Lease and the rents and all other sums due
thereunder have been assigned to Lender as part of the security for the Note
secured by the Mortgage. Notwithstanding anything to the contrary contained
herein or in the Lease, in the event that Lender notifies Tenant of a default
under the Mortgage and demands that Tenant pay its rent and all other sums due
under the Lease to Lender, Tenant agrees that it shall pay its rent and all
other sums due under the Lease to Lender, provided, however, that Tenant shall
be provided written notice at least ten (10) days prior to Tenant’s obligation
to pay rent and other sums due under the Lease to Lender, and provided, further
that in such event, upon the payment to Lender of such rent and other sums
Landlord, subject to the provisions of subparagraph 3(c), shall remain liable to
Tenant for the performance of Landlord’s obligations under the Lease. All rents
and other sums paid by Tenant to Lender shall be credited against Tenant’s
rental obligations under the Lease, and payment to Lender of rents and such
other sums due under the Lease will be deemed to be payment to Lender of rents
and such other sums due under the Lease will be deemed to be payment to Landlord
for purposes of the Lease. Landlord joins in the execution of this Agreement for
the purpose of, among other things, consenting to the provisions of this
subparagraph 3(a).

                    (b)         If Lender (or its nominee or designee) shall
succeed to the rights of Landlord under the Lease through possession or
foreclosure action, delivery of a deed or otherwise, or another person purchases
the Premises upon or following foreclosure of the Mortgage, then at the request
of Lender (or its nominee or designee) or such purchaser (Lender, its nominees
and designees, and such purchaser, each being a “Successor-Landlord”), Tenant
shall attorn to and recognize Successor-Landlord as Tenant’s landlord under the
Lease and shall promptly deliver any instrument that Successor-Landlord may
reasonably request to evidence such attornment. Upon such attornment, the Lease
shall continue in full force and effect as, or as if it were, a direct lease
between Successor-Landlord and Tenant upon all terms, conditions and covenants
as are set forth in the Lease, except that Successor-Landlord shall not:

                                 (i)         be liable for any previous act or
omission of Landlord under the Lease; provided, however, that the foregoing
provisions of this clause (b) shall not exculpate the Successor Landlord from
liability for performing Landlord’s obligations under this Lease which are of a
continuing nature Including, without limitation, Landlord’s repair and
maintenance obligations under the Lease;

-2-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                 (ii)         be subject to any off-set, which
shall have previously accrued to Tenant against Landlord;

                                 (iii)        be bound by any modification of
the Lease (if such modification was made after the date that Successor-Landlord
obtained its mortgagee interest) or by any previous prepayment of rent or
additional rent for more than one month which Tenant might have paid to Landlord
(other than any security deposit), unless such modification or prepayment shall
have been expressly approved in writing by Lender;

                                 (iv)        be liable for any security
deposited under the Lease unless such security has been physically delivered to
Lender; or

                                 (v)         be obligated to commence or
complete any construction or to make any contribution toward construction or
installation of any improvements upon the Mortgaged Property required under the
Lease.

        4.         Lease Modifications. Tenant agrees that without the prior
written consent of Lender, it shall not: (a) amend, modify, terminate or cancel
the Lease or any extensions or renewals thereof; (b) tender a surrender of the
Lease or make a prepayment of any rent or additional rent in excess of one (1)
month; or (c) subordinate or permit the subordination of the Lease to any lien
subordinate to the Mortgage. Any such purported action without such consent
shall be void as against the holder of the Mortgage.

        5.         Notice of Default; Opportunity to Cure.

                    (a)         Any default or similar notice required or
permitted to be given by Tenant to Landlord shall be simultaneously given also
to Lender, and any right of Tenant dependent upon such notice shall take effect
only after such notice to Lender is so given. Performance by Lender shall
satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
section (b) below.

                    (b)         Without limiting the generality of the
foregoing, Tenant shall promptly notify Lender of any default, act or omission
of Landlord which would give Tenant the right, immediately or after the lapse of
a period of time, to cancel or terminate the Lease or to claim a partial or
total eviction (a “Landlord Default”) (except that the terms of this
subparagraph 5(b) shall not be applicable to Section 4.1 or Article 22 and/or 23
of the Lease). In the event of a Landlord Default, Tenant shall not exercise any
rights available to it to cancel or terminate the Lease: i) until it has given
written notice of such Landlord Default to Lender; and ii) unless Lender has
failed, within sixty (60) days after Lender receives such notice, to cure or
remedy the Landlord Default or, if the same is of a nature that same cannot with
due diligence be remedied by Lender within such sixty (60) days after Lender
receives such notice, until a reasonable period for remedying such Landlord
Default has elapsed following the giving of such notice and following the time
when Lender shall have become entitled under the Security Documents to remedy
the same (which reasonable period shall in no event be less than the period
during which Landlord would be entitled under the Lease or otherwise, after
similar notice, to effect such remedy); provided that Lender shall with due
diligence commence and prosecute a remedy for such Landlord Default. If Lender
cannot reasonably remedy a Landlord Default until after Lender obtains
possession of the Mortgaged Property, Tenant may not terminate or cancel the
Lease or claim a partial or total eviction by reason of such Landlord Default
until the expiration of a reasonable period necessary for the remedy after
Lender institutes proceedings to obtain possession of the Mortgaged Property
through a foreclosure or otherwise, or for the appointment of a receiver for the
Mortgaged Property, provided that Lender institutes and prosecutes such
proceedings with due diligence. Lender shall have no obligation hereunder to
remedy any Landlord Default.

-3-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        6.         Notice of Lien. To the extent that the Lease entitles Tenant
to notice of the existence of any mortgage and the identity of any lender, this
Agreement shall constitute such notice to Tenant, with respect to the Mortgage.

        7.         Limitation of Liability. Except as specifically provided in
this Agreement, Lender shall not, by virtue of this Agreement, the Mortgage or
any other instrument to which Lender may be a party, be or become subject to any
liability or obligation to Tenant under the Lease or otherwise.

        8.         Priority.

                    (a)         Tenant acknowledges and agrees that this
Agreement supersedes (but only to the extent inconsistent with) any provisions
of the Lease relating to the priority or subordination of the Lease and the
interests or estates created thereby to the Mortgage.

                    (b)         Tenant agrees to enter into a subordination,
non-disturbance and attornment agreement with any entity which shall succeed
Lender with respect to the Mortgaged Property, or any portion thereof, provided
such agreement is substantially similar to this Agreement.

        9.         Notices. Any notice, consent, request or other communication
required or permitted to be given hereunder shall be in writing and shall be:
(a) personally delivered; (b) delivered by Federal Express or other comparable
overnight delivery service; or (c) transmitted by postage prepaid registered or
certified mail, return receipt requested. All such notices, consents, requests
or other communications shall be addressed to Tenant or Lender at the address
for such party previously set forth in this Agreement, or to such other address
as Tenant or Lender shall in like manner designate in writing. All notices and
other communications shall be deemed to have been duly given on the first to
occur of actual receipt of the same or: (i) the date of delivery if personally
delivered; (ii) one (1) business day after depositing the same with the delivery
service if by overnight delivery service; and (iii) three (3) days following
posting if transmitted by mail. Any party may change its address for purposes
hereof by notice to the other parties given in accordance with the provisions
hereof.

        10.        General. This Agreement may not be modified or terminated
orally. This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their successors and assigns. The term “Lender” shall mean the
then holder of any interest in the Mortgage. The term “Landlord” shall mean the
then holder of the lessor’s interest in the Lease. The term “person” shall mean
any individual, joint venture, corporation, partnership, trust, unincorporated
association or other entity. All references herein to the Lease shall mean the
Lease as modified by this Agreement and any amendments or modifications to the
Lease which are consented to in writing by Lender. Any inconsistency between the
Lease and the provisions of this Agreement shall be resolved in favor of this
Agreement.

-4-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        11.        Waivers. Both Tenant and Lender hereby irrevocably waive all
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.

        12.         Governing Law. This agreement shall be governed by and
construed in accordance with the laws of the state in which the Land is located.

-5-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Subordination,
Non-Disturbance and Attornment Agreement to be effective as of the day and year
first stated above.

      “LENDER”     By:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

    “TENANT”     GENE LOGIC INC.
a Delaware Corporation     By:

--------------------------------------------------------------------------------

  Printed Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

      AGREED AND CONSENTED TO:   “BORROWER”   ARE – MARYLAND NO. 23, LLC, a
Delaware limited liability company   By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership     By: ARE-QRS, Corp.,
a Delaware corporation       By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

-6-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

[Insert appropriate state acknowledgments]

-7-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------